 
Exhibit 10.88

 
LOAN AGREEMENT
(AL EXPANSION)


 
THIS LOAN AGREEMENT (this "Agreement") is made and entered into this ________
day of December, 2005, by and between ARC BRANDYWINE, L.P., a Delaware limited
partnership (hereinafter called “Borrower”), and GUARANTY BANK, a federal
savings bank (hereinafter called “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Lender has agreed to make a Loan (as hereinafter defined) to Borrower;
and
 
WHEREAS, Borrower and Lender wish to enter into this Agreement in order to set
forth the terms and conditions of the disbursement of the Loan;
 
NOW THEREFORE, in consideration of the mutual promises hereinafter contained and
of other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:


 
DEFINITIONS
 
1.1.  Defined Terms.   As used in this Agreement, the following terms shall have
the meanings shown:
 
(a)  “Architect”.  Richard L. Miller.
 
(b)  “Architect's Consent, Agreement and Certification”.  The Architect's
Consent, Agreement and Certification as provided for herein and in the form
approved by Lender.
 
(c)  “Assignment of Leases and Rents”.  The Assignment of Leases and Rents of
even date herewith from Borrower to Lender covering certain leases described
therein, providing a source of future payment of the Note.
 
(d)  “Borrower's Equity”.  Funds in the amount of $0.00 obtained by Borrower
from equity contributions or other sources approved by Lender and which are to
be applied to the payment of Project Costs.
 
(e)  “Certificate of Non Foreign Status”.  A certificate by Borrower as required
by Section 1445 of the Internal Revenue Code of 1986.
 
(f)  “Collateral Assignment of Contracts and Plans and Other Agreements
Affecting Real Estate”. The Collateral Assignment of Contracts and Plans and
Other Agreements Affecting Real Estate as provided for herein and in the form
approved by Lender.
 
1

--------------------------------------------------------------------------------


 
(g)  “Completion Date”.  September 1, 2006.
 
(h)  “Continuing Care Agreement”.  Agreement by and between a resident and any
Property Related Person executed upon resident’s purchase of a residential unit
on the CCRC Property which provides for personal care services at the CCRC
Property.
 
(i)  “Construction Contract”.  An agreement providing for the furnishing of
labor and/or materials to be used in the construction and/or installation of the
Improvements, including all additions, changes and other amendments thereto.
 
(j)  “Construction Schedule”.  As defined in subsection 4.1(h).
 
(k)  “Contractor”. Warfel Construction Company or such other party or parties
who, with the prior written approval of Lender, enter into a Construction
Contract with Borrower.
 
(l)  “Contractor's Consent, Agreement and Certification”. The Contractor's
Consent, Agreement and Certification as provided for herein and in the form
approved by Lender.
 
(m)  “Disbursal Schedule”.  The schedule of estimated disbursements of the
proceeds of the Loan agreed upon in writing by Lender and Borrower or as
modified from time to time upon written approval from Lender.
 
(n)  “Engineer”.  One or more engineers engaged with respect to the Property.
 
(o)  “Environmental Indemnity Agreement”. An Environmental Indemnity Agreement
of even date herewith executed by Borrower in favor of Lender.
 
(p)  “Forecast”. As defined in subsection 4.1(d).
 
(q)  “Governmental Authority”. The United States, the state, the county and the
city or any other political subdivision in which the CCRC Property is located,
and any other political subdivision, agency or instrumentality having
jurisdiction over the CCRC Property or any of the Property Related Persons.
 
(r)  “Governmental Requirements”. All laws, ordinances, statutes, codes, rules,
regulations, orders and decrees of any Governmental Authority applicable to any
of the Property Related Persons or the CCRC Property.
 
(s)  “Guarantor”. American Retirement Corporation, a Tennessee corporation.
 
2

--------------------------------------------------------------------------------


 
(t)  “Guaranty”. The Guaranty and Suretyship Agreement of even date herewith
made by Guarantor with respect to all of all obligations of the Borrower
contained in the Loan Documents.
 
(u)  “Improvements”. A 57-unit assisted living facility expansion to the
existing 48-unit healthcare center to be constructed on the Land.
 
(v)  “Initial Advance”. The first amount of the Loan funded by the Lender to the
Borrower.
 
(w)  “Inspecting Architect”. The representative of Lender designated to inspect
the construction of the Improvements on behalf of Lender.
 
(x)  “Land”. The real property described in Exhibit A attached hereto and made a
part hereof.
 
(y)  “Loan”. The $11,424,000 loan made this date by Lender to Borrower and
evidenced by the Note.
 
(z)  “Loan Documents”. This Agreement and all other instruments evidencing,
securing or related to the Loan.
 
(aa)  “Mortgagee Title Policy” . As defined in the Security Instrument.
 
(cc)  “Note”. The $11,424,000 promissory note dated as of the date hereof from
Borrower to Lender.
 
(dd)  “Plans and Specifications”. Plans and specifications prepared or to be
prepared by the Architect and the Engineer for the construction of the Core
Improvements listed in the Collateral Assignment of Contracts and Plans and
Other Agreements Affecting Real Estate, including all additions, changes and
other amendments thereto.
 
(ee)  “Project Budget”. As defined in subsection 4.1(a) and as attached hereto
as Exhibit B.
 
(ff)  “Project Costs”. As defined in subsection 4.1(a).
 
(gg)  “Project Revenues”. As defined in subsection 4.1(a).
 
(hh)  “Property”. The Land and the Improvements.
 
(ii)  “Purchase Agreement”. Agreement entered into by any resident and any
Property Related Person whereby resident agrees to purchase from the Property
Related Person a life-estate in a residential unit located on the CCRC Property.
 
3

--------------------------------------------------------------------------------


 
(jj)  “Repurchase Agreement”. Agreement entered into by and between any resident
and any Property Related Person whereby resident or resident’s authorized agent
is required to convey resident’s life-estate interest in the unit to the
Property Related Person upon becoming a permanent resident of the healthcare
facility or when the Continuing-Care Agreement is terminated.
 
(kk)  “Security Instrument”. That certain Open-End Mortgage, Security Agreement
and Fixture Filing dated as of the date hereof made by Borrower for the benefit
of Lender.
 
(ll)  “Site Plan”. The site plan for the Improvements attached as Exhibit E and
made a part hereof.
 
(mm)  “Title Company”. Land Services USA, Inc.
 
Additional definitions are set forth in Exhibit C - Healthcare Rider to this
Agreement.
 
ARTICLE II
 
THE LOAN
 
2.1.  The Loan. Subject to and upon the terms, conditions and limitations
contained in this Agreement and relying on the representations and warranties
contained in this Agreement and the other Loan Documents, Lender agrees to lend,
and Borrower agrees to borrow and take down, the Loan, to be evidenced by the
Note. All proceeds of the Loan shall be advanced against the Note as provided in
Article VII hereof and shall be used by Borrower to pay for Project Costs as
contained in the Project Budget. The principal amount actually owing on the Note
from time to time shall be the aggregate of all advances theretofore made by the
Lender against the Note less all payments theretofore made on the principal of
the Note.
 
2.2.  Security for the Loan. The Loan, as evidenced by the Note, shall be
secured, inter alia, by the Security Instrument, the Assignment of Leases and
Rents, the Collateral Assignment of Contracts and Plans and Other Agreements
Affecting Real Estate, the Environmental Indemnity Agreement, the Pledge
Agreement and the Security Agreement and shall be guaranteed by the Guaranty.
 
2.3.  Schedule of Disbursements. Disbursement of the proceeds of the Loan is to
be made by Lender to Borrower in accordance with the Disbursal Schedule and the
Project Budget.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
3.1.  Representations, Warranties and Covenants of Borrower. Borrower hereby
represents, warrants and covenants to Lender that:
 
(a)  No Consents Necessary. No consent of any other party, and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority is required in connection with the execution, delivery,
performance, validity or enforceability of the transactions contemplated by this
Agreement or the Loan Documents.
 
(b)  Availability of Utilities. All utility and municipal services necessary for
the proper operation of the Improvements for their intended purpose are
available at the Property, including water supply, storm and sanitary sewer
facilities, gas or electricity and telephone facilities, or will be available at
the Property when constructed or installed as part of the Improvements, and
written permission has been or will be obtained from the applicable utility
companies or municipalities to connect the Improvements into each of said
services, and Borrower will supply evidence thereof satisfactory to Lender. All
of such utility and municipal services will, to Borrower's knowledge, comply
with all applicable Governmental Requirements.
 
(c)  Roads. All roads necessary for the full utilization of the Improvements for
their intended purposes have been or will be completed in connection with the
completion of the Improvements and the necessary rights-of-way therefor have
either been acquired by the appropriate Governmental Authority or have been
dedicated to the public use and accepted by such Governmental Authority and all
necessary steps have been taken by Borrower and any such Governmental Authority
to assure the complete construction and installation thereof.
 
(d)  Building Permits. All zoning, utility, building, health and operating
permits (if any) required for the construction and operation of the Improvements
either have been obtained or will be obtained prior to commencement of
construction of the Improvements and copies of same will be delivered to Lender.
 
(e)  Condition of Property. The Property is not now damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.
 
(f)  Construction Contract. Except for the contracts described in Schedule II of
the Collateral Assignment of Contracts and Plans and Other Agreements Affecting
Real Estate, Borrower has not entered into any contracts or agreements with
third parties (either written or oral) providing for the furnishing of labor or
materials to be used in the construction or installation of the Improvements and
will enter into no such contracts or agreements, except in such form and upon
such terms as shall be approved in writing by Lender.
 
5

--------------------------------------------------------------------------------


 
(g)  No Prior Work. No work or construction has been commenced on the Land and
no materials have been delivered to the Land which could, in either case, result
in the imposition of a mechanic's or materialmen's lien on the Property prior to
or on parity with the lien and security interest created by the Security
Instrument.
 
(h)  Sufficiency of Funds. Sufficient funds are available to Borrower in
addition to proceeds of the Note and Borrower's Equity to pay all Project Costs.
Upon request of Lender, Borrower will demonstrate to Lender that such funds are
available.
 
(i)  Executive Order 13224. Borrower and all persons or entities holding any
legal or beneficial interest whatsoever in Borrower are not included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to or otherwise associated with, any of the
persons or entities referred to or described in Executive Order 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism, as amended).
 
  
ARTICLE IV.
 
COVENANTS OF BORROWER
 
4.1.  Covenants of BorrowerBorrower hereby covenants and agrees with Lender as
follows:
 
(a)  Project Budget and Application of Loan Proceeds. The Project Budget
includes all Project Costs (as hereinafter defined) contemplated to be paid from
disbursements of the Loan, including categories for contingencies and the
sources of funds, that is, proceeds of the Loan, Project Revenues (as
hereinafter defined) and Borrower's Equity. The Project Budget shall be promptly
supplemented to include a forecast (hereinafter called the “Forecast”) of the
timing of the sources and uses of funds through the maturity date of the Loan.
The Project Budget specifies the interest rate projections and leasing
assumptions used to determine the Project Costs. “Project Costs” shall mean all
costs incurred in connection with the acquisition of the Land and the
construction, leasing and operation of the Improvements until maturity of the
Loan, including without limitation interest expense. “Project Revenues” shall
mean all receipts and revenues generated by or in connection with the Property,
including without limitation rents, interest income, insurance proceeds,
condemnation awards and payments received from interest rate hedging or similar
agreements. Borrower agrees to give Lender prompt written notice of any changes
made in the Project Costs or the Forecast so that the Project Budget accurately
and realistically represents the sources and uses of funds for the Property. In
addition, Lender may notify Borrower that, in Lender's reasonable judgment,
changes need to be made in the Project Budget. If, after consultation and
consideration of the view of Borrower and supporting documentation, Borrower and
Lender do not agree as to what modifications need to be made in the Project
Budget, the reasonable determination of Lender shall govern. Lender shall
confirm to Borrower the most current approved Project Budget. Borrower shall use
the proceeds of the Loan solely for the purpose of paying for the Project Costs
as set forth in the Project Budget and shall in no event use any of the Loan
proceeds for any other purpose.
 
6

--------------------------------------------------------------------------------


 
(b)  Construction Documents. Borrower shall deliver to Lender a copy of the
Construction Contract executed by Borrower and the Contractor, a copy of any
contract executed by Borrower and the Architect and the Engineer and executed
copies of any other contracts by Borrower with architects and engineers.
Borrower shall furnish Lender with a complete list of all persons, firms or
entities which the Contractor proposes to engage to furnish labor and/or
materials in constructing the Improvements and, upon written request of Lender,
will furnish Lender with true copies of all written agreements (including
contracts, subcontracts and purchase orders) therefor and the terms of all
verbal agreements therefor. All such contracts shall be in form and content
satisfactory to Lender. If, in the sole judgment of Lender, such contracts and
subcontracts do not cover all of the work necessary for completion of
construction of the Improvements (exclusive of Tenant Improvements), including
the installation of such fixtures and equipment as are required for the
operation of the Improvements and including all work required by any leases then
in effect or to make any portion of the Improvements rentable (whether to be
done and paid for by Borrower or by lessees under leases), Borrower shall cause
to be furnished firm bids from responsible parties, or estimates and other
information satisfactory to Lender, for the work not so covered, to enable
Lender to ascertain the total estimated cost of all work done and to be done.
The Construction Contract together with all other contracts, subcontracts,
lists, agreements and terms of verbal agreements described in this subparagraph
shall herein be called the “Construction Documents”.
 
(c)  Construction Contract. Borrower shall (i) permit no default under the terms
of the Construction Contract, (ii) waive none of the obligations of the
Contractor thereunder, (iii) do no act which would relieve Contractor from its
obligations to construct the Improvements according to the Plans and
Specifications, and (iv) make no amendments to, or change orders with respect
to, the Construction Contract or any other Construction Document, without the
prior written consent of Lender, except as permitted in Section 5.3 hereof.
 
(d)  Construction Schedule. Borrower shall furnish to Lender a schedule (herein
called the “Construction Schedule”) showing the timing of construction of the
Improvements with a breakdown by trade.
 
(e)  Commencement and Completion of Construction. Borrower has commenced
construction and shall diligently pursue said construction to completion, and
shall supply such moneys required in excess of the Loan and Borrower's Equity
and perform such duties as may be necessary to complete the construction of the
Improvements pursuant to and in conformity with the Plans and Specifications and
in accordance with good building practice and in full compliance with all terms
and conditions of the Loan Documents, all of which shall be accomplished on or
before the Completion Date, and without liens, claims or assessments (actual or
contingent) asserted against the Property for any material, labor or other items
furnished in connection therewith, and all in full compliance with all
Governmental Requirements. Borrower will provide to Lender upon request therefor
evidence of satisfactory compliance with all of the foregoing.
 
7

--------------------------------------------------------------------------------


 
(f)  Intentionally Omitted.
 
(g)  Right of Lender to Inspect Property. During normal business hours and upon
reasonable notice, Borrower shall permit Lender and its representatives and
agents, including the Inspecting Architect, to enter upon the Property and to
inspect the Improvements and all materials to be used in the construction
thereof and all books, records, contracts, statements, invoices, bills, plans
and specifications, shop drawings, appraisals, title and other insurance,
reports, lien waivers and all other instruments and documents of any kind
relating to the construction, leasing and operation of the Improvements; shall
cooperate and cause Architect, Engineer and Contractor to cooperate with Lender
and its representatives and agents during such inspections and shall maintain
all of the foregoing for said inspections; shall permit the photographing of any
portions of the Property or any materials thereon; and shall, if requested by
Lender or its representatives or agents, move, remove or uncover such materials
or portions of the Improvements as shall be reasonably necessary to fully and
completely inspect the Property; provided, however, that this provision shall
not be deemed to impose upon Lender any duty or obligation whatsoever to
undertake such inspections, to correct any defects in the Improvements or to
notify any person with respect thereto.
 
(h)  Correction of Defects. Borrower shall promptly correct any material
structural defect in the Improvements or any material departure from the Plans
and Specifications not previously approved by Lender and any violation of any
requirement of any Governmental Authority. The advance of any Loan proceeds
shall not constitute a waiver of Lender's right to require compliance with this
covenant.
 
(i)  Off-Site Work. To the extent required by the Plans and Specifications,
Borrower shall promptly commence and complete any and all off-site improvements
(including public streets, walks and like areas adjoining the Improvements) as
and if required and provide any and all utilities and other facilities required,
all in accordance with the requirements of all Governmental Authorities having
jurisdiction thereof. Unless otherwise provided for, such off-site improvements
shall be deemed part of the work of construction of the Improvements. Borrower
expressly agrees to indemnify Lender and to hold it harmless against any claim
of surety furnishing bond for such work to the Governmental Authorities having
jurisdiction, whether such claims be founded upon existing or future liability,
and whether such liability be expressed or implied.
 
8

--------------------------------------------------------------------------------


 
(j)  Storage of Materials. Borrower shall cause all materials supplied for or
intended to be utilized in the construction of the Improvements but not affixed
to or incorporated into the Property to be stored on the Property or at such
other location as may be approved by Lender in writing, with adequate safeguards
to prevent loss, theft, damage or commingling with other materials not intended
to be utilized in the construction of the Improvements.
 
(k)  Vouchers. Borrower shall deliver to Lender, on written demand, any
contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any materials, fixtures or articles incorporated
in the Improvements or otherwise subject to the lien of the Security Instrument.
 
(l)  Encroachments. Borrower agrees that (i) the Improvements shall be
constructed entirely on the Land; (ii) until the Loan is discharged, no
conveyances of any portion of or interest in the Property will be made by
Borrower which will cause any encroachment above, on, or under the surface of
the Property; (iii) such construction will not encroach upon or overhang any
easement or right-of-way upon the land of others; (iv) the Improvements when
erected shall be wholly within applicable building restriction lines however
established; and (v) upon written request Borrower will, from time to time,
furnish satisfactory evidence of the foregoing.
 
(m)  Liens. Borrower will not install nor otherwise incorporate in the
Improvements any materials, equipment or fixtures under any conditional sales
agreements or security agreement whereby the right is reserved or accrued to
anyone to remove or repossess any such items. Borrower will not cause or permit
any lien or claim for lien for any labor and/or material to be filed or to
become valid or effective against the Property; provided, however, that the
existence of any unperfected and unrecorded mechanic's lien shall not constitute
a violation of this subsection if payment is not yet due for the work giving
rise to the lien. Notwithstanding the foregoing, Borrower may in good faith, by
appropriate proceedings, contest the validity, applicability or amount of any
asserted mechanic's or materialmen's lien in accordance with the provisions set
forth in the Security Instrument; provided, however, that in any event each such
contest shall be concluded and the lien, interest and costs shall be paid,
bonded around or otherwise removed upon completion of construction of the
Improvements.
 
(n)  Cooperation with Inspecting Architect. Borrower shall cooperate with the
Inspecting Architect and will cause the Architect, the Engineer, the Contractor
and the employees of each of them to cooperate with the Inspecting Architect
and, upon request, will furnish the Inspecting Architect whatever he may
consider necessary or useful in connection with the performance of his duties
including but not limited to permits, subcontracts, purchase orders, lien
waivers and other documents relating to the construction of the Improvements.
Borrower acknowledges that the duties of the Inspecting Architect run solely to
Lender and that the Inspecting Architect shall have no obligations or
responsibilities whatsoever to Borrower, the Architect, the Engineer, the
Contractor or to any of their respective agents or employees.
 
9

--------------------------------------------------------------------------------


 
(o)  Sign Regarding Construction Financing. Borrower shall include on any sign
erected by Borrower at or near the Property setting forth the names of the
Contractor and/or any subcontractors of the construction of the Improvements a
statement in conspicuous lettering that construction financing is being provided
by Lender, all to the reasonable satisfaction of Lender. If such sign is not
erected, Borrower shall, upon request by and at the expense of Lender, erect and
maintain on a suitable site on the Property a sign indicating that construction
financing is being provided by Lender, all to the reasonable satisfaction of
Lender.
 
(p)  Appraisal. Borrower shall submit from time to time, within thirty (30) days
following written request of Lender, which request may not be made earlier than
one (1) year after the date of the Appraisal furnished in connection with the
making of the Loan and not more often than annually thereafter (unless required
by a governmental agency having jurisdiction over Lender), an MAI appraisal of
the Property and the proposed Improvements by a licensed appraiser satisfactory
to Lender, such appraisal to be in form satisfactory to Lender. In lieu of
obtaining an appraisal from Borrower hereunder, but subject to the limitation
set forth in the previous sentence, Lender may itself obtain the appraisal and
Borrower shall pay the reasonable cost thereof to Lender within thirty (30) days
following written request of Lender.
 
(q)  Cooperation Regarding Financial Condition. Borrower shall cooperate with
Lender and its representatives to the end that Lender shall be fully apprised
regarding the continuing financial condition of Borrower and, upon request of
Lender or any of its representatives, will furnish Lender or such
representatives such documents, instruments, financial statements or other
information considered necessary or useful by Lender or its representatives in
connection with the review and understanding of the financial condition of
Borrower as it may exist from time to time. Borrower shall maintain such
documents, instruments and financial statements which relate to its financial
condition.
 
(r)  Additional Expenditures by Lender. Borrower agrees that all sums paid or
expended by Lender under the terms of this Agreement in excess of the amount of
the Loan shall be considered to be an additional loan to Borrower and the
repayment thereof, together with interest thereon at the Default Rate, shall be
secured by the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand, and Borrower agrees to pay such sum
upon demand. Nothing contained herein, however, shall obligate Lender to make
such advances.
 
(s)  Indemnity of Lender. Borrower shall indemnify and hold harmless Lender (for
purposes of this subsection, the term “Lender” shall include the directors,
officers, employees and agents of Lender and any persons or entities owned or
controlled by, owning or controlling, or under common control or affiliated with
Lender) from and against, and reimburse them for, all claims, demands,
liabilities, losses, damages, causes of action, judgments, penalties, costs and
expenses (including, without limitation, reasonable attorney's fees) which may
be imposed upon, asserted against or incurred or paid by them by reason of, on
account of or in connection with any bodily injury or death or property damage
occurring in or upon or in the vicinity of the Property through any cause
whatsoever or asserted against them on account of any act performed or omitted
to be performed hereunder or on account of any transaction arising out of or in
any way connected with the Property or with this Agreement or any other Loan
Document. WITHOUT LIMITATION, IT IS THE INTENTION OF BORROWER AND BORROWER
AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH
RESPECT TO CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY'S FEES) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY OR ANY STRICT
LIABILITY. HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO ANY INDEMNIFIED PARTY TO
THE EXTENT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. The foregoing
indemnities shall survive the termination of this Agreement, the foreclosure of
the Security Instrument or conveyance in lieu of foreclosure and the repayment
of the Loan and the discharge and release of the Loan Documents. Any amount to
be paid hereunder shall be subject to and governed by the provisions of Section
4.2 hereof.
 
10

--------------------------------------------------------------------------------


 
(t)  Expenses and Approval of Documents. Borrower shall pay all costs of closing
the Loan and all expenses of Lender with respect thereto, including but not
limited to, reasonable legal fees (including legal fees incurred by Lender
subsequent to the closing of the Loan but incurred in connection with the
disbursement, administration, collection or transfer of the Loan), title
insurance premiums and other charges of the title company issuing the Mortgagee
Title Policy, appraisal fees, consulting architect fees, consulting inspection
fees, advances, recording expenses, surveys, intangible taxes, expenses of
foreclosure (including reasonable attorneys' fees) and similar items, and shall
allow all closing papers, Loan Documents and other legal matters to be subject
to the approval of Lender's attorneys.
 
(u)  Additional Documents. Borrower shall:
 
(i)  Regarding Construction- furnish to Lender all instruments, documents,
initial surveys, footing or foundation surveys after installation of all
foundations, certificates, plans and specifications, appraisals, title and other
insurance, reports and agreements and each and every other document and
instrument required to be furnished by the terms of the Loan Documents, all at
Borrower's expense;
 
11

--------------------------------------------------------------------------------


(ii)  Regarding Preservation of Security- sign and deliver to Lender such
documents, instruments, assignments and other writings, and to do such other
acts necessary or desirable, to preserve and protect the collateral at any time
securing or intended to secure the Note, as Lender may require;
 
(iii)  Regarding this Agreement- do and execute all and such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Agreement as Lender shall
reasonably require from time to time; and
 
(iv)  Regarding Permits and Approvals- furnish to Lender evidence satisfactory
to Lender (x) that the Plans and Specifications and construction pursuant
thereto and the use of the Property contemplated thereby comply with all
applicable utility requirements, restrictive covenants, Governmental
Requirements and all standards and regulations of appropriate supervising boards
of fire underwriters and similar agencies, (y) that the engineering
specifications contained in the Plans and Specifications are within applicable
environmental standards, and (z) all permits and approvals issued by applicable
Governmental Authorities pursuant to Governmental Requirements, approving the
Plans and Specifications and the commencement of construction of the
Improvements.
 
(v)  Executive Order 13224. Neither Borrower, nor any person or entity holding
any legal or beneficial interest whatsoever in Borrower, shall hereafter be
included in, owned by, or controlled by, or act for or on behalf of, or provide
assistance, support, sponsorship, or services of any kind to or otherwise
associated with, any of the persons or entities referred to or described in
Executive Order 13224 (Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism, as amended).
 
(w)  Authorization to Transact Business. Within ninety (90) days from the date
hereof, Borrower shall provide Lender satisfactory evidence that the Borrower is
authorized to transact business in the commonwealth of Pennsylvania.
 
4.2.  Failure to Perform. If Borrower fails to perform any act or to take any
action or to pay any amount provided to be paid by it under the provisions of
any of the covenants and agreements contained in this Agreement, Lender may but
shall not be obligated to perform or cause to be performed such act or take such
action or pay such money, and any expenses so incurred by Lender and any money
so paid by Lender shall be an advance against the Note and shall bear interest
from the date of making such payment until paid at the Default Rate and shall be
secured by the Security Instrument and the other Loan Documents, and Lender upon
making any such payment shall be subrogated to all rights of the person,
corporation or body politic receiving such payment.
 
12

--------------------------------------------------------------------------------


  
ARTICLE V.

PLANS AND SPECIFICATIONS
 
5.1.  Plans and Specifications. Borrower has furnished (or will furnish when
finalized) Lender the Plans and Specifications for construction of the
Improvements, including the engineering plans, complete architectural plans,
specifications and work drawings, projected costs and related information, site
plans, proposed plat dedications and proposed development restrictions and
conditions and all requisite building permits authorizing construction of the
Improvements. Borrower has also furnished Lender with a detailed listing of the
Plans and Specifications. The Plans and Specifications and the Improvements
constructed pursuant thereto will comply with all applicable restrictive
covenants and Governmental Requirements and all standards and regulations of
appropriate supervising boards of fire underwriters and similar agencies (and
the engineering specifications contained in the Plans and Specifications shall
be within applicable environmental standards). The Plans and Specifications as
approved will not be modified or supplemented in any respect without the prior
written approval of Lender except as permitted under Section 5.3 hereof.
 
5.2.  Supplemental Data. Borrower shall submit to Lender a statement of the
projected cost of constructing the Improvements, including a description of all
contracts let or to be let by Borrower for the design, engineering, construction
and equipping of the Improvements, setting forth the name or names of the
contractor or contractors, the date of the contracts and of any supplements or
amendments thereto, the scope of the work covered thereby, and the aggregate
amounts payable to the contractors thereunder, and further stating whether said
contract or contracts embrace all of the work required to be done and all of the
material necessary for completion of construction, and, if not, setting forth
sufficient information to enable Lender to determine the estimated cost of any
work or materials not so covered.
 
5.3  Changes in Plans. All requests for approval of changes in the Plans and
Specifications or any other Construction Document must be in writing, signed by
Borrower, and shall be conditioned upon acceptance by Lender, which acceptance
shall be subject to such conditions and qualifications as Lender in its sole and
absolute discretion may reasonably prescribe. Notwithstanding the foregoing,
Lender's approval shall not be required if all of the following conditions are
satisfied:
 
(a)      Said changes do not have a material effect on the structural portions
or the exterior appearance of the Improvements or the architectural design
concept thereof;
 
(b)      None of said changes increases the cost of construction by more than
$100,000;
 
(c)     The aggregate of all of said changes does not increase the cost of
construction by more than $500,000; and
 
13

--------------------------------------------------------------------------------


 
(d)     At the end of each month Borrower submits to Lender copies of all change
orders effecting said changes made in such month.
 
ARTICLE VI.

LOAN FUNDING
 
6.1   Loan Funding. The Initial Advance shall be in such amount agreed to by
Borrower and Lender and shall take place in the offices of Lender or at such
other place as Lender may designate.
 
6.2      Conditions Precedent to Loan Funding . Except as otherwise provided
herein, the following shall be conditions precedent to Lender's obligations to
make the Initial Advance under the Loan and any other funding or disbursal of
the Loan:
 
(a)  Representations and Warranties. On the date of disbursal of the Loan
(hereinafter called the “Loan Funding Date”), all of Borrower's representations
and warranties contained herein or in any other Loan Document shall be true and
correct in all material respects.
 
(b)  Covenants and Agreements. On the Loan Funding Date, Borrower shall have
performed each covenant and agreement to be performed by Borrower on or before
the Loan Funding Date pursuant to this Agreement, any other Loan Document within
the time specified.
 
(c)  Other Conditions. The conditions to each disbursement described in Section
7.2 hereof shall be satisfied.
 
(d)  Due Execution and Recording of Loan Documents. Borrower shall have
delivered to Lender evidence, in form satisfactory to Lender, that the Loan
Documents have each been duly executed and constitute valid, binding documents,
enforceable in accordance with their respective terms and have been filed or
recorded, as appropriate, in all proper offices.
 
(e)  Mortgagee Title Policy. Borrower shall have furnished Lender with the
Mortgagee Title Policy.
 
(f)  Insurance. Borrower shall have obtained the insurance and delivered the
policies and certificates to Lender as required by subsection 2.4 of the
Security Instrument.
 
(g)  Project Budget. Lender shall have approved the Project Budget and all
changes thereto.
 
14

--------------------------------------------------------------------------------


 
(h)  Final Plans and Specifications. Lender shall have approved the final Plans
and Specifications.
 
(i)  Construction Contract and Other Construction Documents. Lender shall have
approved the Construction Contract and all other Construction Documents and all
changes to any thereof.
 
(j)  Construction Schedule. Lender shall have approved the Construction Schedule
and all changes thereto.
 
(k)  Contractor's Consent, Agreement and Certification. Borrower shall have
furnished Lender with the executed Contractor's Consent, Agreement and
Certification.
 
(l)  Architect's Consent, Agreement and Certification. Borrower shall have
furnished Lender with the executed Architect's Consent, Agreement and
Certification.
 
(m)  Intentionally Omitted.
 
(n)  Appraisal. Subject to Section 4.1(p) above, Borrower shall have furnished
Lender or paid Lender's cost of acquiring an MAI appraisal of the Property and
the proposed Improvements by a licensed appraiser satisfactory to Lender, such
appraisal to be in the form and amount satisfactory to Lender.
 
(o)  Survey. Borrower shall have furnished to Lender a certified plat of survey
of the Property made by a licensed surveyor or civil engineer satisfactory to
Lender meeting the requirements contained in the Pre-Closing Document List
furnished Borrower by Lender.
 
(p)  Zoning and Compliance With Laws. Borrower shall have delivered to Lender
evidence, in form satisfactory to Lender, that the Property are zoned for the
use for which the proposed Improvements are designed and are otherwise in
compliance with all applicable Governmental Requirements, including, if
applicable, all provisions of environmental statutes.
 
(q)  Utilities. Borrower shall have furnished Lender with evidence satisfactory
to Lender that all utilities services (including such utilities as are necessary
to secure a certificate of occupancy or equivalent) will in a timely manner be
supplied to the Property upon completion of construction, including commitment
letters from the agencies or entities supplying such services.
 
(r)  Permits. Borrower shall have furnished Lender (A) copies of the building
permits and any other permits, licenses or certificates which are required in
connection with construction of the Improvements in accordance with the Plans
and Specifications, issued by the appropriate Governmental Authorities with
jurisdiction over the Property, and (B) a certificate by Borrower that no
proceedings of any kind are pending or threatened by any person, firm,
corporation or public agency with respect to the revocation or suspension of any
permits, licenses or certificates.
 
15

--------------------------------------------------------------------------------


 
(s)  Soils Report. Borrower shall have furnished Lender a soils report, prepared
by a licensed soil engineer, showing that the condition of the soil of the land
is adequate to support the Improvements which soils report shall have been
approved by Lender.
 
(t)  Management Agreement. Lender shall have received and approved the
Management Agreement. All modifications and amendments to the Management
Agreement or any termination of the Management Agreement must be approved by
Lender; provided, however, so long as no Event of Default exists, Borrower may
extend the term of the Management Agreement without Lender’s consent.
 
(u)  Subordination of Management Agreement. Borrower shall have furnished Lender
with the executed Subordination of Management Agreement.
 
(v)  Tax Service. If required by Lender, Borrower shall have furnished Lender a
real estate tax reporting service contract in form satisfactory to Lender by
which Lender shall receive periodic notices of all taxes, assessments and bonds
encumbering the Property.
 
(w)  Other Documents. Borrower shall have delivered to Lender such other
documents and certificates as Lender or Lender's counsel may reasonably request.
 
(x)  Commitment Fee. Borrower shall have paid to Lender the loan commitment fee
in the sum of $114,240.
 
(y)  Borrower's Equity. Borrower shall have applied Borrower's Equity to pay
certain Project Costs included in the Project Budget approved by Lender, and
Borrower shall have furnished Lender with a schedule showing the payment of such
funds for Project Costs and evidence of such payment.
 
ARTICLE VII.
 
METHOD AND CONDITIONS OF DISBURSEMENTS
OF LOAN PROCEEDS
 
7.1        Disbursement Procedure. Disbursement of the proceeds of the Loan
shall be made by Lender to Borrower in accordance with the following procedure:
 
(a)  Certificate for Payment. At such time as Borrower shall desire to obtain,
subject to the requirements contained herein, a disbursement of any portion of
the Loan proceeds, Borrower shall complete, execute and deliver to Lender a
request for an advance in the form of the Certificate for Payment approved by
the Lender (Lender hereby approving AIA Form G-702).
 
16

--------------------------------------------------------------------------------


 
(b)  Evidence of Progress of Construction. Each Certificate for Payment shall,
upon the request of Lender, be accompanied by evidence in form and content
satisfactory to Lender, including but not limited to certificates and affidavits
of Borrower, Architect and/or Contractor or such other person as Lender may
require, showing:
 
(i)  The value of that portion of the Improvements completed at that time;
 
(ii)  That all outstanding claims for labor, materials and fixtures have been
paid or will be paid from the proceeds of such disbursement;
 
(iii)  That there are no liens outstanding against the Property, except for
Lender's lien and security interest evidenced by the Security Instrument, other
than inchoate liens for property taxes not yet due;
 
(iv)  That Borrower has complied with all of Borrower's obligations, as of the
date thereof, under the Loan Documents;
 
(v)  That all construction prior to the date of the request for an advance has
been performed and completed in accordance with the Plans and Specifications;
 
(vi)  That all funds previously disbursed by Lender have been applied directly
to the payment of Project Costs, as set forth in the Project Budget or otherwise
as Lender shall have approved in writing;
 
(vii)  That all change orders in any amount whatsoever shall have been approved
in writing by Lender, and, if required by Lender, by any surety and any
Guarantor, except as provided in Section 5.3;
 
(viii)  In reasonable detail but only if applicable, all tangible personal
property installed in or appurtenant to the Improvements, but not considered to
be fixtures, and the value thereof;
 
(ix)  That the amount of undisbursed Loan proceeds is sufficient to pay the cost
of completing the Improvements in accordance with the Plans and Specifications;
 
(x)  That the location of the Improvements will not encroach upon any adjoining
properties or interfere with any easement;
 
17

--------------------------------------------------------------------------------


 
(xi)  That all of Borrower's representations and warranties contained herein or
in any other Loan Document remain true and correct in all material respects as
of the date of such advance;
 
(xii)  That Borrower has performed each covenant and agreement to be performed
by Borrower pursuant to this Agreement or any other Loan Document within the
time specified;
 
(xiii)  That, if payments are to be made on account of materials or equipment
not incorporated in the work but delivered and suitably stored on the Property,
or at some other location agreed upon in writing, such payments shall be
conditioned upon submission to Lender by Borrower of bills of sale or such other
procedures satisfactory to Lender to establish Borrower's title to, and Lender's
lien upon, such materials or equipment or otherwise protect Lender's interest;
and
 
(xiv)  That neither the Property nor the Improvements are the subject of any
litigation which adversely affects or could adversely affect the title thereof
and/or the validity or priority of the Security Instrument or the right of the
Borrower to construct the Improvements;
 
and shall be accompanied by copies of all bills or statements for expenses for
which the advance is requested.
 
(c)  Certificate of Inspecting Architect. Each Certificate for Payment shall be
accompanied by written certification from Lender's Inspecting Architect or
inspection engineer indicating the status of construction, compliance with the
Plans and Specifications, and approval of the disbursement request. Borrower
shall pay all reasonable fees and expenses of such architect or engineer for
monthly inspections, or more frequently if such inspections result from more
frequent disbursement requests from Borrower.
 
(d)  Continuation of Title Insurance Coverage. Each Certificate for Payment
shall, at the request of Lender, be accompanied by a satisfactory down date
endorsement to the previously delivered Mortgagee Title Policy which endorsement
shall (i) extend the effective date of the Mortgagee Title Policy to the date of
advancement and show that since the effective date of said Policy (or the
effective date of the last such endorsement, if any) there has been no change in
the status of the title to the Property and no new encumbrance thereon and (ii)
state the amount of coverage then existing under the Mortgagee Title Policy
which shall be the total of all disbursements of the Loan including the
disbursement which is made concurrently with the down date endorsement.
 
7.2.  Conditions to Each Disbursement. At no time and in no event shall Lender
be obligated to disburse funds:
 
18

--------------------------------------------------------------------------------


 
(a)  In excess of the amount recommended by the Lender's Inspecting Architect;
 
(b)  If any Event of Default shall have occurred;
 
(c)  If Lender in its reasonable discretion is not satisfied that the
construction of the Improvements will be completed on or before the date
specified herein;
 
(d)  If the Loan is not “in balance” as provided in Section 7.3 following; or
 
(e)  If the Property shall have been damaged by fire or other casualty and
Lender shall not have received insurance proceeds sufficient in the sole
judgment of Lender to effect the restoration of the Improvements in accordance
with Plans and Specifications and to permit the completion of the Improvements
on or before the Completion Date set forth herein.
 
7.3.  Balancing of Loan and Borrower's Deposit.
 
(a)  The Loan shall be deemed to be “in balance” only at such time as Borrower
has paid a sufficient amount of Project Costs from its own funds so that the
undisbursed portion of the Loan, together with projected Project Revenues as set
forth in the Project Budget, are sufficient to pay all Project Costs until
maturity of the Loan. In determining whether the Loan is in balance, Lender
shall determine, among other things, whether the amounts allocated for each
category of Project Costs in the Project Budget are sufficient and whether the
timing of receipts and expenditures set forth in the Forecast are realistic and
achievable.
 
(b)  Within ten (10) days after written notice from Lender to Borrower that the
Loan is not in balance, Borrower shall deposit with Lender sufficient funds
(herein called “Borrower's Deposit”) with Lender to bring the Loan in balance.
The Borrower's Deposit will be held by Lender in a non-interest bearing account
collaterally assigned to secure the Loan and will be disbursed by Lender to pay
Project Costs pursuant to this Agreement, prior to the disbursement of any
additional proceeds of the Loan. Upon the occurrence of an Event of Default
under this Agreement, Lender may apply Borrower's Deposit against the unpaid
indebtedness evidenced by the Note, principal, accrued interest or attorney's
fees, in such order as Lender may determine. Upon the payment in full of the
Loan and all other obligations of Borrower to Lender hereunder, Lender shall
return the remaining balance of Borrower's Deposit, if any, to Borrower.
 
(c)  Borrower agrees to use all Project Revenues for payment of Project Costs
and to provide Lender with satisfactory evidence of such payment. Project
Revenues may not be distributed to partners or shareholders of Borrower, or used
for anything other than Project Costs, prior to payment in full of the Loan.
 
19

--------------------------------------------------------------------------------


 
(d)  Borrower will provide Lender with draw request documents, satisfactory
title endorsements and other information required hereunder with respect to
funds used to pay Project Costs under subsections (b) and (c) above, on a
monthly basis, as if such funds were disbursements of the Loan.
 
7.4.  Retainage and Final Disbursement. Ten percent (10%) of each Loan
disbursement for costs of construction of the Improvements shall be withheld by
Lender, which ten percent (10%) shall be disbursed only upon compliance with the
following requirements (in addition to the requirements for all other
disbursements):
 
(a)  Receipt by Lender of satisfactory evidence of the substantial completion of
the Improvements in accordance with Plans and Specifications and approval of
such completion by Governmental Authorities having jurisdiction and approval of
such completion by the representative of Lender;
 
(b)  Receipt by Lender of a satisfactory “as-built” blueprint or survey
reflecting the location of the Improvements on the Land in accordance with the
Plans and Specifications;
 
(c)  Receipt by Lender of (i) lien waivers or lien subordinations or releases
from all contractors, subcontractors, laborers and materialmen employed in
furnishing labor or materials in connection with the construction of the
Improvements and (ii) an endorsement to the Mortgagee Title Policy covering the
Property previously issued to Lender removing any exception with respect to
liens arising by reason of unpaid bills or claims for work performed or
materials furnished in connection with the Improvements; and
 
(d)  Receipt by Lender of such other certificates, assurances and opinions as
Lender shall reasonably require.
 
7.5.  Notice, Frequency and Place of Disbursements. The Certificate for Payment
shall be submitted to Lender at least ten (10) business days prior to the date
of the requested advance. Disbursements shall be made no more frequently than
monthly and in amounts of not less than Twenty Five Thousand Dollars ($25,000).
All disbursements shall be made at the principal office of Lender at Dallas,
Texas or at such other place as Lender may designate.
 
7.6.  Deposit of Funds Advanced. Borrower will immediately deposit all Loan
proceeds advanced by Lender in a separate and exclusive account, to be withdrawn
and used solely for the purposes permitted under the provisions of this
Agreement, and will promptly furnish Lender with evidence thereof.
 
7.7.  Advances to Contractor. After an Event of Default, Lender may make any or
all advances of the Loan directly to Contractor for deposit in an appropriately
designated special bank account and the execution of this Agreement by the
Borrower shall, and hereby does, constitute an irrevocable direction and
authorization to so advance the funds. No further direction or authorization
from Borrower shall be necessary to warrant such direct advances to Contractor
and all such advances shall satisfy pro tanto the obligations of Lender
hereunder and shall be secured by the Security Instrument and the other Loan
Documents as fully as if made to Borrower, regardless of the disposition thereof
by Contractor.
 
20

--------------------------------------------------------------------------------


 
7.8.  Advances Do Not Constitute a Waiver. No advance of Loan proceeds hereunder
shall constitute a waiver of any of the conditions of Lender's obligation to
make further advances nor, in the event Borrower is unable to satisfy any such
condition, shall any such advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default hereunder.
 
7.9  Interest Reserve Account. The amount of the Loan was determined on the
basis of the Project Budget prepared by Borrower and submitted to Lender,
setting forth, among other things, the accrued interest on the disbursed
principal of the Note during the term of the Note, estimated not to exceed,
after the application of Project Revenues, if any, as provided in Section 7.10
hereof the amount set forth on the Project Budget (hereinafter called the
“Interest Reserve Account”). Subject to the conditions set forth in this Article
VII, Lender will disburse on the first day of each month a portion of the Loan
sufficient to pay accrued interest then due and payable on the Note, and the
amount thereof shall increase the principal of the Note and shall reduce the
balance of the Interest Reserve Account. Under no circumstances shall the
undisbursed Loan be disbursed to pay accrued interest thereon after depletion of
the balance of the Interest Reserve Account. In lieu of disbursing Loan proceeds
to Borrower for payment of accrued interest thereon, Lender may handle such
disbursement and payment by making appropriate entries on the books and records
of Lender, whereupon a statement summarizing such entries shall be furnished to
Borrower.
 
7.10.  Advances of Interest. Notwithstanding anything to the contrary contained
in Section 7.9 or elsewhere in this Agreement, at such time as the Interest
Reserve Account has been fully funded, Lender shall have no obligation to
disburse any portion of the Loan to pay accrued interest then due and payable on
the Note. At such time as the Interest Reserve Account has been fully funded
Borrower hereby agrees to apply Project Revenues, to the extent available after
application of the same to the normal operating expenses of the Property, to the
payment of accrued interest then due and payable on the Note. Borrower hereby
agrees to apply all such rents, issues and profits of the Property to payment of
accrued interest and any installment of principal due and payable on the Note to
the full extent that such rents, issues and profits are not exhausted by payment
of normal operating expenses of the Property, regardless of the existence of any
remaining balance of the Interest Reserve Account.
 
7.11.  Lease-Up Reserve. The amount of the Loan was determined on the basis of
the Borrower's projection of interest on the Loan and expenses of the Project
anticipated after the construction phase (the “Lease-Up Expenses”), for which
Project Revenues will not be sufficient to pay in full, which Lease-Up Expenses
are estimated not to exceed $696,338 (such amount being referred to as the
“Lease-Up Reserve”). Borrower hereby agrees to apply Project Revenues to the
payment of Lease-Up Expenses, regardless of the existence of any remaining
balance of the Lease-Up Reserve. Borrower may only request a disbursement from
the Lease-Up Reserve to the extent that Project Revenues are insufficient to pay
Lease-Up Expenses. At its option, Lender may disburse on the first day of a
calendar month a portion of the Loan sufficient to pay accrued interest then due
and payable on the Note after the construction phase, and the amount thereof
shall increase the principal of the Note and shall reduce the balance of the
Lease-Up Reserve. In lieu of disbursing Loan proceeds to Borrower for payment of
accrued interest after the construction phase, Lender may handle such
disbursement and payment by making appropriate entries on the books and records
of Lender, whereupon a statement summarizing such entries shall be furnished to
Borrower.
 
21

--------------------------------------------------------------------------------


  
ARTICLE VIII.

DEFAULTS
 
8.1.  Event of Default. An “Event of Default” shall be deemed to have occurred
hereunder if:
 
(a)  Default Under Security Instrument. An Event of Default occurs under the
Security Instrument; or
 
(b)  Failure to Obtain an Advance. Borrower is unable to satisfy any condition
of its right to the receipt of any advance hereunder for a period in excess of
fifteen (15) days; or
 
(c)  Litigation. Any suit shall be filed against Borrower or Guarantor, which if
adversely determined, would substantially impair the ability of Borrower or
Guarantor to perform each and every one of its obligations under and by virtue
of the Loan Documents; or
 
(d)  Levy Upon the Property. A levy be made under any process on, or a receiver
be appointed for, the Property or any other property of Borrower; or
 
(e)  Noncompliance with Laws. The Improvements are not constructed in compliance
with all Governmental Requirements and regulations of appropriate supervising
boards of fire underwriters and similar agencies; or
 
(f)  Deviation from Plans and Specifications. There is any substantial deviation
in the work of construction from the Plans and Specifications without the prior
written approval of Lender, or there is incorporated in the Improvements any
substantially defective workmanship or materials, which said deviation or defect
is not commenced to be corrected within ten (10) days after written notice
thereof and such correction diligently continued to its conclusion; or
 
22

--------------------------------------------------------------------------------


 
(g)  Cessation of Work. Once commenced, there occurs cessation of the work of
construction prior to completion of the Improvements for a continuous period of
ten (10) days or more for causes other than those beyond the control of Borrower
or consented to in writing by Lender; or
 
(h)  Injunction. Any person obtains an order or decree in any court of competent
jurisdiction enjoining the construction of the Improvements or enjoining or
prohibiting Borrower or Lender from performing this Agreement, and such
proceedings are not properly contested or such decree is not vacated within
sixty (60) days after the granting thereof; or
 
(i)  Lapse of Permit. Borrower neglects, fails, or refuses to keep in full force
and effect any required material permit or approval with respect to the
construction of the Improvements.
 
ARTICLE IX.
 
REMEDIES
 
9.1  Remedies. Upon the occurrence of any one or more of the events of default
set out in Article VIII hereof, Lender shall at its option be entitled to
proceed to exercise any of the following remedies:
 
(a)  Borrower agrees that the occurrence of such Event of Default shall
constitute a default under each of the Loan Documents, thereby entitling Lender
(i) to exercise any of the various remedies therein provided including the
acceleration of the indebtedness evidenced by the Note and the foreclosure of
the Security Instrument and (ii) cumulatively to exercise all other rights,
options and privileges provided by law.
 
(b)  Lender shall have the right:
 
(i)  to take whatever action is necessary or appropriate by the use of legal
proceedings or otherwise (a) to cause Borrower to vacate the Property and (b) to
take possession of the Property;
 
(ii)  to perform or cause to be performed any and all work and labor necessary
to complete the Improvements in accordance with Plans and Specifications;
 
(iii)  to employ security watchmen to protect the Property; and
 
(iv)  to disburse that portion of the Loan proceeds not previously disbursed
(including any retainage) and the Borrower's Deposit to the extent necessary to
complete construction of the Improvements in accordance with the Plans and
Specifications, and if the completion requires a larger sum than the remaining
undisbursed portion of the Loan, to disburse such additional funds, all of which
funds so disbursed by Lender shall be deemed to have been disbursed to Borrower
and shall be secured by the Security Instrument and the other Loan Documents,
and to take all actions necessary in connection therewith, including but not
limited to the following: to use any funds of Borrower including the Borrower's
Deposit and any balance which may be held in escrow and any Loan or other funds
which may remain unadvanced hereunder for the purpose of completing the
Improvements in the manner called for by the Plans and Specifications; to make
such additions and changes and corrections in the Plans and Specifications which
shall be necessary or desirable to complete the Improvements in substantially
the manner contemplated by the Plans and Specifications; to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for said purposes; to pay, settle or compromise all existing or future
bills and claims which are or may be liens against said Property or as may be
necessary or desirable for the completion of the Improvements or the clearance
of title to the Property; to execute all applications and certificates in the
name of Borrower which may be required by any construction contract and to do
any and every act with respect to the construction of the Improvements which
Borrower may do in its own behalf. In accordance therewith Borrower hereby
assigns and quitclaims to Lender upon an Event of Default, all sums to be
advanced hereunder including retainage and the Borrower's Deposit and any sums
in escrow conditioned upon the use of said sums, if any, for the completion of
the Improvements. Lender shall have no obligation to undertake any of the
foregoing actions and if Lender shall do so, it shall have no liability to
Borrower for the sufficiency or adequacy of any such actions taken by Lender.
 
23

--------------------------------------------------------------------------------


 
(c)  Lender may declare all indebtedness secured by the Security Instrument
immediately due and payable, and Lender shall be relieved from all obligations
to Borrower under this Agreement.
 
(d)  Lender shall have the right at any time and from time to time, without
notice to Borrower (any such notice being expressly waived), to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held, and any other indebtedness at any time owing by Lender
to or for the credit or the account of Borrower, against any and all of the
indebtedness of Borrower evidenced by the Note or this Agreement and/or secured
by the Security Instrument, irrespective of whether or not Lender shall have
made any demand under this Agreement or the Note and although such indebtedness
may be unmatured. Lender agrees to notify Borrower promptly after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lender under
this subsection are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have under the
Note or the other Loan Documents or otherwise.
 
24

--------------------------------------------------------------------------------


  
ARTICLE X.

GENERAL CONDITIONS.
 
10.1.  Rights of Third Parties. All conditions of the obligations of Lender
hereunder, including the obligation to make advances, are imposed solely and
exclusively for the benefit of Lender and its successors and assigns and no
other person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will make
advances or refuse to make advances in the absence of strict compliance with any
or all thereof and no other person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by Lender at any time if in its sole discretion it deems it
desirable to do so. In particular, Lender makes no representations and assumes
no duties or obligations as to third parties concerning the quality of the
construction by Borrower of the Improvements or the absence therefrom of
defects. Failure to inspect the construction of the Improvements or any part
thereof or inspection not followed by notice of default shall not constitute a
waiver of any of Lender's rights hereunder nor shall it constitute a
representation that there has been compliance with the Plans and Specifications
or that the construction of the Improvements is free from defective materials or
workmanship. In this connection Borrower agrees to and shall indemnify Lender
from any liability, claims or losses resulting from the disbursement of the Loan
proceeds or from the condition of the Property whether related to the quality of
construction or otherwise and whether arising during or after the term of the
Loan. This provision shall survive the repayment of the Loan and shall continue
in full force and effect so long as the possibility of such liability, claims or
losses exists.
 
10.2.  Waivers. No waiver of or consent to any departure from any provision
hereof shall be effective unless in writing and signed by Lender and shall be
effective only in the specific instance for the purpose for which given and to
the extent specified in such writing. No advance of Loan proceeds hereunder
shall constitute a waiver of any of the conditions to Lender's obligation to
make further advances nor, in the event Borrower fails to satisfy any such
condition, shall any advance have the effect of precluding Lender from
thereafter declaring such failure to be an Event of Default. No waiver of any
default hereunder shall affect or constitute a waiver of any later default. No
delay or omission of Lender to exercise any right or remedy upon the happening
of any Event of Default shall impair any such right or remedy or be deemed to be
a waiver of such Event of Default.
 
10.3.  Evidence of Satisfaction of Conditions. Any condition of this Agreement
which requires the submission of evidence of the existence or nonexistence of a
specified fact or facts implies as a condition the existence or nonexistence, as
the case may be, of such fact or facts, and Lender shall, at all times, be free
independently to establish to its satisfaction and in its absolute discretion
such existence or nonexistence.
 
10.4.  Assignment by Borrower. Anything to the contrary herein notwithstanding,
Borrower shall have no right to assign its rights hereunder or the proceeds of
the Loan without the written consent of Lender and any such assignment or
purported assignment shall, at Lender's option, relieve Lender from all further
obligations hereunder and shall constitute a default under this Agreement.
 
25

--------------------------------------------------------------------------------


 
10.5.  Successors and Assigns Included in Parties. Whenever in this Agreement
one of the parties hereto is named or referred to, the heirs, legal
representatives, successors and assigns of such party shall be included and all
covenants and agreements contained in this Agreement by or on behalf of the
Borrower or by or on behalf of Lender shall bind and inure to the benefit of
their respective heirs, legal representatives, successors and assigns, whether
so expressed or not.
 
10.6.  Exercise of Rights and Remedies. All rights and remedies of Lender
hereunder or under the Note or under the Security Instrument or under any other
Loan Document shall be separate, distinct and cumulative and no single, partial
or full exercise of any right or remedy shall exhaust the same or preclude
Lender from thereafter exercising in full or in part the same right or remedy or
from concurrently or thereafter exercising any other right or remedy which
Lender may have hereunder, under the Note or Security Instrument or any other
Loan Document, or at law or in equity, and each and every such right and remedy
may be exercised at any time or from time to time.
 
10.7.  Headings. The headings of the sections and subsections of this Agreement
are for the convenience of reference only, are not to be considered a part
hereof and shall not limit or otherwise affect any of the terms hereof.
 
10.8.  Applicable Law; Jurisdiction; Waiver of Jury Trial. Sections 5.30 - 5.32
of the Security Instrument are incorporated herein by reference.
 
10.9.  Usury. Section 8 of the Note is incorporated herein by reference.
 
10.10.    Invalid Provisions to Affect No Others. If fulfillment of any
provision hereof or any transaction related hereto at the time performance of
such provisions shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provisions herein
contained operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only shall be held for
naught, as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect.
 
10.11.   Number and Gender. Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it shall equally include the other.
 
10.12.   Amendments. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.
 
26

--------------------------------------------------------------------------------


 
10.13.  Notice. Any notice or communication required or permitted hereunder
shall be given in writing in the manner set forth in the Security Instrument.
 
10.14.  Legal Proceedings. Lender shall have the right to commence, appear in,
or to defend any action or proceeding purporting to affect the rights or duties
of the parties hereunder or the payment of any funds, and in connection
therewith pay necessary expenses, employ counsel and pay its reasonable fees.
Any such expenditures shall be considered additional advances hereunder and
shall bear interest at the rate payable under the Note for installments of
principal and/or interest after maturity shall be secured by the Loan Documents
and shall be paid by Borrower to Lender upon demand.
 
10.15.  Assignment by Lender. Lender shall have the right to assign any portion
of this Agreement and/or the Loan and to disseminate to such assignee any
information it has pertaining to the Loan, including without limitation,
complete and current credit information on Borrower, any of its principals and
any Guarantor. In the event of such an assignment, Borrower will agree to such
modifications to this Agreement as will facilitate such assignment, provided
that such modifications will not materially add to the obligations of Borrower.
It is understood that any assignment by Lender will not result in additional
cash expense to Borrower. Neither the shareholders, nor the trustees of a real
estate investment trust assignee shall be personally liable for the obligations
of such trust and Borrower will agree to look solely to the trust property for
the payment of any claim hereunder.
 
10.16.  Lender Not a Joint Venturer. Notwithstanding anything to the contrary
herein contained, Lender, by entering into this Agreement or by any action taken
pursuant hereto, will not be deemed a partner or joint venturer with Borrower,
and Borrower will indemnify and hold Lender harmless from any and all damages
resulting from such a construction of the parties and their relationship.
 
10.17.  Survival of Covenants. All covenants of either party contained herein
shall continue and survive until the Loan has been fully paid and discharged.
 
10.18.  Time Is of the Essence. Time is of the essence of this Agreement.
 
10.19.  Loan Participation. Borrower acknowledges and agrees that Lender may,
from time to time, sell or offer to sell interests in the Loan and Loan
Documents to one or more participants. Borrower authorizes Lender to disseminate
to such participant or prospective participant, any information it has
pertaining to the Loan, including without limitation, complete and current
credit information on Borrower, any of its principals and Guarantor. Upon
request, Borrower shall execute and deliver new or replacement promissory notes
to Lender and the assignee of Lender evidencing their respective prorata share
of the Loan.
 
10.20.  USA Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the USA Patriot Act.
 
27

--------------------------------------------------------------------------------


 
10.21.  Exhibits. All Exhibits attached to this Agreement are hereby
incorporated by reference and made a part of this Agreement for all purposes.
 
10.22.  Confidential Information. During the term of the Loan, Lender, its
agents or employees may encounter individually identifiable healthcare
information or other
confidential information relating to the residents at the Facility or the CCRC
Property (collectively, the "Confidential Information"). Unless otherwise
required by law, Lender, its agents and employees shall not disclose, compile,
aggregate, remove from the Facility, the Improvements or record in any manner
any Confidential Information, and shall not cause Borrower, any Property Related
Person, the Facility, the Improvements or the CCRC Property to violate any laws,
regulations or ordinances intended to protect the privacy rights of the
residents at the Property, including, without limitation, HIPAA or its
implementing regulations.
 
IN WITNESS WHEREOF, Borrower and Lender have hereunto caused these presents to
be executed on the date first above written.
 


REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGES FOLLOW
 
28

--------------------------------------------------------------------------------



SIGNATURE PAGE OF BORROWER TO
CONSTRUCTION LOAN AGREEMENT
 

       
ARC BRANDYWINE, L.P., a Delaware limited
partnership
 
   
   
    By:   ARC Brandywine GP, LLC, a Tennessee
limited liability company, its general partner
                By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE OF LENDER TO
CONSTRUCTION LOAN AGREEMENT
 

        GUARANTY BANK, a federal savings bank  
   
   
    By:      

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



EXHIBITS
TO
LOAN AGREEMENT
 


EXHIBIT A
-
Land
EXHIBIT B
-
Project Budget
EXHIBIT C
-
Healthcare Rider
EXHIBIT D
-
CCRC Property
EXHIBIT E
-
Site Plan

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
LEGAL DESCRIPTION FOR THE HEALTHCARE EXPANSION




Commercial Unit “3” as defined in the Amended and Restated Declaration of
Condominium for Freedom Village II at Brandywine Condominium of record in Record
Book 6463, page1155, records of Chester County, Pennsylvania, being a proposed
expansion of the health care facility comprising Commercial Unit “1” as defined
in said Declaration. Commercial Unit “3” is to be constructed upon the following
described land:


ALL THAT CERTAIN piece of ground situated in the Township of West Brandywine,
County of Chester, Commonwealth of Pennsylvania being a portion of Freedom
Village at Brandywine and shown on a "Condominium Plat of Freedom Village at
Brandywine", prepared by Littlejohn Engineering Associates Nashville, Tennessee,
dated March 30, 2005 and being a more fully described as follows:


BEGINNING at an interior point in the lands of the now or late Freedom Village
at Brandywine said point being the easterly most point of this herein described
piece of ground and being measures the following two (2) courses and distances
from a spike found in the bed of Caln Meeting House road (T-413) along the
extension of the line common to the lands of said Freedom Village at Brandywine
to the west and the lands of the now or late Bradley A. Conquest to the east:



(1)  
along said common line of said Freedom Village at Brandywine and said Conquest,
said line being the dividing line between East Brandywine Township and West
Brandywine Township, South 00 degrees 21 minutes 14 seconds West 361.08 feet;

(2)  
over the lands of said Freedom Village at Brandywine, North 89 degrees 38
minutes 46 seconds East 97.08 feet;



thence from the point of beginning over the lands of said Freedom Village at
Brandywine the following six (6) courses and distances:



(1)  
South 34 degrees 08 minutes 56 seconds West 204.17 feet to a point;

(2)  
North 55 degrees 51 minutes 04 seconds West 230.71 feet to the point;

(3)  
North 34 degrees 08 minutes 56 seconds East 81.17 feet to a point;

(4)  
South 55 degrees 51 minutes 04 seconds East 52.83 feet to a point;

(5)  
North 34 degrees 08 minutes 56 seconds East 122.75 feet to a point;

(6)  
partly along the exterior wall of an existing building, South 55 degrees 55
minutes 51 seconds East 177.88 feet to a point and place of beginning.



CONTAINING: 40,584 square feet (0.932 acres) of land be the same, more or less.
 
1

--------------------------------------------------------------------------------




EXHIBIT B

 

                   
 
                         
PROJECT BUDGET
                                                                   
FVB - AL Expansion
                           
Brandywine, PA
                             
 55,800 S.F.
                             
57 Units
                                                                               
                         
 
                 
Equity/
 
Loan
 
 
     
Category
   
Cost
       
$
/Unit
       
$
/PSF
   
Exposure
   
Budget
 
$
/Unit
 
$
/PSF
                                                           
Land
 
$
0
       
$
0
   

 
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
                                                           
Construction:
   

         

         

         

   

   

                                                           
Hard Costs
 
$
8,775,821
       
$
153,962
       
$
157.27
 
$
0
 
$
8,775,821
 
$
153,962
 
$
157.27
 
FF&E
 
$
400,000
       
$
7,018
       
$
7.17
 
$
0
 
$
400,000
 
$
7,018
 
$
7.17
 
Hard Cost Contingency
 
$
925,000
       
$
16,228
       
$
16.58
 
$
0
 
$
925,000
 
$
16,228
 
$
16.58
 
Sitework
 
$
0
       
$
0
       
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
                                                                               
                                     
Sub-Total Construction
 
$
10,100,821
       
$
177,207
       
$
181.02
 
$
0
 
$
10,100,821
 
$
177,207
 
$
181.02
                                                           
Soft Cost:
                                                                               
                                 
Financing Costs
 
$
110,000
       
$
1,930
       
$
1.97
 
$
4,240
 
$
105,760
 
$
1,855
 
$
1.90
                                                           
Permits & Fees
 
$
0
       
$
0
       
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
                                                           
Developer Fees
 
$
0
       
$
0
       
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
 
Architecture/Engineering
 
$
610,000
       
$
10,702
       
$
10.93
 
$
433,584
 
$
176,416
 
$
3,095
 
$
3.16
                                                           
Pre Opening/Mrktg
 
$
115,000
       
$
2,018
       
$
2.06
 
$
0
 
$
115,000
 
$
2,018
 
$
2.06
                                                           
Taxes & Insurance
 
$
0
       
$
0
       
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
                                                           
Lease Up Reserve (3mos)
 
$
0
       
$
0
       
$
0.00
 
$
0
 
$
0
 
$
0
 
$
0.00
                                                           
Construction Interest
 
$
225,424
       
$
3,955
       
$
4.04
 
$
0
 
$
225,424
 
$
3,955
 
$
4.04
                                                           
Operating Deficit Reserve
 
$
696,338
       
$
12,216
       
$
12.48
 
$
0
 
$
696,338
 
$
12,216
 
$
12.48
                                                           
Total Project Cost
 
$
11,857,583
       
$
208,028
       
$
212.50
 
$
437,824
 
$
11,419,759
 
$
200,347
 
$
204.66
                                                                               
                                                                               
               
Borrower's Budget
 
$
11,857,583
       
$
208,028
       
$
212.50
 
$
437,824
 
$
11,419,759
 
$
200,347
 
$
204.66
                                                           

 
1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
HEALTHCARE RIDER


THIS HEALTHCARE RIDER (this "Rider") is attached to and made a part of that
certain Loan Agreement (the "Loan Agreement") between ARC BRANDYWINE, L.P., a
Delaware limited partnership, and GUARANTY BANK. Terms used but not defined
herein are defined in the Loan Agreement and shall have the meaning given such
terms in the Loan Agreement.
 
DEFINITIONS
 
1.1. Defined Terms. As used in this Healthcare Rider and the Loan Agreement, the
following terms shall have the meanings shown:


“Agency”. The Health Care Financing Administration, the Drug Enforcement
Administration, the Environmental Protection Agency, any other state or federal
licensing or regulatory authority (including any licensing or regulatory
authority responsible for administering or dispensing Medicaid or Medicare
payments or any other third party payor billing policies, procedures,
limitations or restrictions), or any other public or private agency or
organization, including without limitation, any public or private accreditation
agency or organization.


“CCRC Property”. The continuing care retirement community which includes the
Facility as well as the other facilities located on the property described on
Exhibit D attached hereto and made a part hereof.


“Deficiency Notices”. All notices and other written communications from any
Agency or Governmental Authority which licenses, regulates, certifies, accredits
or evaluates the Property Related Persons, the Property or the operation of the
Property by the Property Related Persons alleging that the Property Related
Persons, the Property or the operation of the Property by the Property Related
Persons in whole or in part fails to comply or, if corrective action is not
taken, shall fail to comply with, any or all of the Agency's or Governmental
Authority's requirements for and conditions of licensing, regulation,
certification or accreditation by or participation in programs of the Agency or
Governmental Authority or otherwise relating to the continuous operation of all
or any portion of the Property or the programs of the Property Related Persons
or the eligibility or entitlement of the Property Related Persons to receive
reimbursement from any Agency or Governmental Authority.


“Facility”. The 57 unit assisted living facility located upon the Property,
which is an expansion of the healthcare facility on adjacent property.


“GAAP”. Generally accepted accounting principles, as from time-to-time in effect
in the United States of America, or such alternative accounting standard as may
be acceptable to the Lender, consistently applied.



--------------------------------------------------------------------------------


 
“General Partner” ARC Brandywine GP, LLC, a Tennessee limited liability company.


“Healthcare Information Laws”. As defined in Section 3.1(i) of this Healthcare
Rider.


“HIPAA”. As defined in Section 3.1(i) of this Healthcare Rider.


“Licenses”. Any and all licenses, operating permits, franchises, and other
licenses, authorizations, certifications, permits, or approvals, other than
construction permits, issued by, or on behalf of, any Governmental Authority now
existing or at any time hereafter issued, with respect to the acquisition,
construction, renovation, expansion, leasing, ownership and/or operation of the
CCRC Property, accreditation of the CCRC Property, any and all operating
licenses issued by any Governmental Authority, any and all pharmaceutical
licenses and other licenses related to the purchase, dispensing, storage,
prescription or use of drugs, medications, and other “controlled substances,”
and any and all licenses relating to the operation of food or beverage
facilities or amenities, if any.


“Managed Care Plans”. Any health maintenance organization, preferred provider
organization, individual practice association, competitive medical plan,
referral service or similar arrangement, entity, organization, or Person.


“Management Agreement”. The Management Agreement by and between Manager and the
Borrower, applicable to the Facility, as the same may be amended from time to
time.


“Manager”. ARC Management, LLC, a Tennessee limited liability company, and any
successor manager of the Facility approved by Lender in writing.


“Material Adverse Change”. As to the specified Person, a material adverse change
in the business, operations, property, condition (financial or otherwise) or
prospects of such Person and, in addition, as to the Borrower, any material
adverse change in (i) the ability of the Borrower to perform its obligations
under this Agreement or any of the other Loan Documents or (ii) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Lender hereunder or thereunder.


“Net Operating Income”. The gross income received by Borrower from the operation
of the CCRC Property for the calendar quarter in question, less expenses
incurred and/or paid by Borrower in connection with the operation and
maintenance of the CCRC Property that are allocable to such period (other than
management fee expenses), computed on an accrual basis without regard to
depreciation or debt service, but otherwise in accordance with generally
accepted accounting principles consistently applied. Included within the
expenses shall be annual capital expenditures equal to $300 per Unit.
Documentation of Net Operating Income and expenses shall be certified by an
officer of Borrower with detail satisfactory to Lender and shall be subject to
the approval of Lender.


“Operating Agreements and Management Contracts”. Any and all contracts and
agreements previously, now or at any time hereafter entered into by the Property
Related Persons with respect to the acquisition, construction, renovation,
expansion, ownership, operation, maintenance, use or management of the CCRC
Property or otherwise concerning the operations and business of the CCRC
Property, including, without limitation, the Management Agreement, any and all
service and maintenance contracts, any employment contracts, any and all
management and operating agreements, any and all consulting agreements,
laboratory servicing agreements, pharmaceutical contracts, physician, other
clinician or other professional services provider contracts, therapy referral,
food and beverage service contracts, and other contracts for the operation and
maintenance of, or provision of services to, the CCRC Property.
 

--------------------------------------------------------------------------------


 
“Participation Agreements”. Any and all third party payor participation or
reimbursement agreements now or at any time hereafter existing for the benefit
of the Property Related Persons relating to rights to payment or reimbursement
from, and claims against, private insurers, Managed Care Plans, employee
assistance programs, Blue Cross and/or Blue Shield, federal, state and local
Governmental Authorities, including without limitation, Medicare, Medicaid,
TRICARE, VA and other third party payors.


“Person”. An individual, a general or limited partnership, a limited liability
company, a limited liability partnership, a corporation, a business trust, a
joint stock company, a trust, an unincorporated association, a joint venture, a
Governmental Authority or other entity of whatever nature.


“Pledge Agreement”. Collectively, the Pledge Agreements dated as of the date
hereof made by Guarantor, ARCPI Holdings, Inc., a Delaware corporation, and
General Partner, for the benefit of Lender.


“Property Related Persons”. Borrower, Manager and General Partner.


“Replacement Reserve Escrow Account”. As defined in Section 3.1(j) of this
Healthcare Rider.


“Resident Agreements”. Any and all contracts and agreements executed by, or on
behalf of any resident or other Person seeking residency or occupancy in the
CCRC Property and related services from the Property Related Person. The term
Resident Agreements shall also include any and all contracts, authorizations,
agreements and/or consents executed by, or on behalf of any patient or other
Person seeking services from the Property Related Persons pursuant to which the
Property Related Persons provide or furnish long-term care and related services
at the CCRC Property, including the consent to treatment and assignment of the
payment of benefits by a third party.


“Security Agreement”. The Security Agreement dated as of the date hereof made by
Borrower, Manager and General Partner for the benefit of Lender.


“Unit”. A fully constructed unit at the CCRC Property, for which a certificate
of occupancy has been issued by the applicable Governmental Authority.


“Work Inspector”. As defined in Section 3.1(j) of this Healthcare Rider.
 

--------------------------------------------------------------------------------


 
Capitalized terms not otherwise defined herein have the meaning assigned such
terms in the Security Instrument or the Note, as the case may be.


REPRESENTATIONS AND WARRANTIES
 
2.1. Representations and Warranties of the Borrower. To induce the Lender to
make the Loan, the Borrower hereby represents and warrants to the Lender as of
the date hereof as follows:
 
(a) Litigation. With respect to the CCRC Property, there is no threatened or
pending revocation, suspension, termination, probation, restriction, limitation
or non-renewal of any material License or any similar accreditation or approval
by or from any organization or Governmental Authority for healthcare providers,
including, without limitation, the issuance of any provisional License or other
License with a term of less than twelve (12) months, as a consequence of any
sanctions imposed by any Governmental Authority. There is no threatened or
pending assessment of any civil or criminal penalties by any Governmental
Authority.
 
(b) Compliance with Laws. No Property Related Person is in violation of any
Governmental Requirement pertaining to the operation of the CCRC Property,
patient rights, resident rights, employment practices, health standards or
controls. Except as disclosed to the Lender prior to the date hereof, the
Property Related Persons are in compliance with all accreditation standards and
requirements to which each is subject. The Property Related Persons have
obtained or applied for all Licenses necessary to the ownership of their
property and to the conduct of their activities which, if not obtained, could
materially adversely affect the ability of the Property Related Persons to
conduct the activities of the CCRC Property, including, without limitation, as
appropriate, the dispensing, storage, prescription, disposal, and use of drugs,
medications and other “controlled substances” and the maintenance of cafeteria
and other food and beverage facilities or services. To the extent the Property
Related Persons have applied for any required Licenses which have not yet been
issued, the operation and conduct of the CCRC Property by the Property Related
Persons is nonetheless in compliance with all Governmental Requirements. The
Property Related Persons currently have obtained all Licenses materially
necessary under Governmental Requirements for the operation of the Facility.
 
(c) Licenses and Certifications. With respect to each License the Property
Related Persons possess or have applied for, (i) no material default has
occurred or is continuing under the terms thereof, and no event has occurred
which, with the giving of notice or the lapse of time, or both, would constitute
a material breach of any condition to the issuance, maintenance, renewal and/or
continuance thereof, (ii) the Property Related Persons have paid all fees,
charges and other expenses to the extent due and payable with respect to, and
have provided all information and otherwise complied with all material
conditions precedent to, the issuance, maintenance, renewal, and continuance of
such License, (iii) none of the Licenses are conditional, provisional,
probationary or restricted in any material way, (iv) the Property Related
Persons have not received any notice from any Governmental Authority relating to
any actual or pending suspension, revocation, restriction, or imposition of any
probationary use of such License, nor has any License been materially amended,
supplemented, rescinded, terminated, or otherwise modified except as otherwise
disclosed in writing to, and approved by, the Lender, (v) no Property Related
Person has made any previous assignment of any of the Licenses to any Person,
except as security for loans and other financial accommodations, if any, which
are to be paid with the proceeds of the Loan and are to be terminated promptly
following the date hereof, (vi) no financing statement covering any of the
Licenses has been executed by a Property Related Person or is on file in any
public office, except for those financing statements relating to loans and other
financial accommodations, if any, which are to be paid with the proceeds of the
Loan and are to be terminated promptly following the date hereof, and (vii) each
License has been issued for a period of at least twelve (12) months from the
date of issuance or for such lesser time to the extent the issuance for less
than twelve (12) months is not the consequence of any sanctions imposed by any
Governmental Authority.
 

--------------------------------------------------------------------------------


 
(d) Certain Payments. Neither the Borrower nor any director, officer, member,
partner, employee or agent of the Borrower acting for or on behalf of the
Borrower has knowingly and willfully paid or caused to be paid, directly or
indirectly, in connection with the business of the Borrower:
 
(i)  any bribe, kickback or similar payment to any Governmental Authority or any
agent of any supplier; or
 
(ii)  any contribution to any political party or candidate (other than personal
funds of directors, officers, members, partners, employees or agents not
reimbursed by their respective employers or as otherwise permitted by applicable
laws).
 
To the best of Borrower's knowledge, the above representation is true and
correct with respect to the other Property Related Persons.
 
(e) Operating Agreements and Management Contracts. The Borrower has furnished to
the Lender photocopies of all material Operating Agreements and Management
Contracts entered into with the Property Related Persons, and all amendments,
supplements and modifications thereto. With respect to each such Operating
Agreement and Management Contract, (i) such Operating Agreement and Management
Contract is or will be at the time of execution and delivery thereof valid and
binding on the parties thereto and in full force and effect, (ii) no material
default has occurred or is continuing under the terms thereof, and no event has
occurred which, with the giving of notice or the lapse of time, or both, would
constitute a material default thereunder, and no party thereto has attempted or
threatened to terminate any such Operating Agreement and Management Contracts,
(iii) the Property Related Persons have not made any previous assignment of the
Operating Agreements and Management Contracts to any Person, except as security
for loans and other financial accommodations, if any, which are to be paid with
the proceeds of the Loan and are to be terminated promptly following the date
hereof, and (iv) no financing statement covering any of the Operating Agreements
and Management Contracts is on file in any public office, except for those
financing statements relating to loans and other financial accommodations which
are to be paid with the proceeds of the Loan and are to be terminated promptly
following the date hereof.
 

--------------------------------------------------------------------------------


 
(f) Participation Agreements. The Borrower hereby represents that the CCRC
Property is a private pay retirement community and as such, no Property Related
Person has entered into any Participation Agreement with respect to the CCRC
Property.
 
(g) Hill-Burton Act. The Borrower has not, nor to the best of the Borrower's
knowledge, has any prior owner of the CCRC Property during the twenty (20) year
period immediately preceding the date hereof, received any funds to finance the
construction and/or acquisition of the CCRC Property pursuant to Title VI of the
Public Health Service Act (commonly referred to as the Hill-Burton Act) or Title
XVI of the Public Health Service Act.
 
(h) Fraud and Abuse. To the Borrower's knowledge, each Property Related Person,
its directors, officers and employees have not engaged in any activities which
are in violation of Sections 1128A, 1128C or 1877 of the Social Security Act (42
U.S.C. §§ 1320a-7a, 1320a-7c and 1395nn), the False Claims Act (31 U.S.C. § 3729
et seq.), the Program Fraud Civil Remedies Act of 1986 (31 U.S.C. § 3801 et
seq.) or other federal or state laws and regulations, including, but not limited
to, the following:
 
(i) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment;
 
(ii) knowingly and willfully making or causing to be made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment;
 
(iii) failing to disclose knowledge of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another, with intent to fraudulently secure such benefit or payment;
 
(iv) knowingly and willfully offering, paying, soliciting, or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind (A) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service, (B) in return for purchasing, leasing or ordering, or arranging
for or recommending, purchasing, leasing or ordering any good, facility, service
or item; or
 
(v) billing a patient, resident or payor for health services specified in 42
U.S.C. § 1395nn or any other similar or comparable federal or state laws, or
providing such health services to a patient or resident, upon a referral from a
physician where such physician has a financial relationship with the Property
Related Person to which no exception applies under each of the applicable laws.
 
(i) Certificate of Need Conditions. The Borrower covenants that it has developed
and operated the CCRC Property and is providing services in a manner consistent
with the representations made in the certificate of need application filed in
connection with the CCRC Property and within the project scope and the
conditions placed on the certificate of need, if any.
 
COVENANTS AND WARRANTIES
 
3.1. Affirmative Covenants of the Borrower. The Borrower agrees as follows:


(a) Resident Agreements. The Borrower will submit to the Lender when requested
by the Lender, all information requested by the Lender with respect to all
Resident Agreements, excluding, however any medical information or other
protected health information as defined in 45 CFR §160-103.


(b) Conduct of Business and Compliance with Laws. The Borrower covenants and
agrees that it or the Property Related Persons will (i) materially comply with
all Governmental Requirements, including, without limitation, the Occupational
Safety and Health Act of 1970, regulations issued under the Omnibus Budget
Reconciliation Act of 1987, any Governmental Requirement relating to “informed
consents” and rights of patients and residents, qualifications of staff,
staffing requirements and delivery of services in a manner sufficient to protect
the health and safety of patients and residents, (ii) maintain in full force and
effect all Licenses necessary to the ownership and/or operation of the CCRC
Property, including, without limitation, the license to operate the CCRC
Property, Licenses and other approvals related to the storage, dispensation,
use, prescription and disposal of drugs, medications and other “controlled
substances” and, to the extent offered by the Borrower, the maintenance of
cafeteria and other food and beverage facilities or services, (iii) maintain or
cause to be maintained the standard of care for the patients and residents of
the CCRC Property at all times at a level necessary to ensure a level of quality
care and services for the patients and residents of the CCRC Property no less
than prudent industry standard for a similar facility, (iv) maintain or cause to
be maintained a standard of care in the storage, use, transportation and
disposal of all medical equipment, medical supplies, medical products and
medical waste, of any kind and in any form, that is in accordance with, at
least, that of the prudent industry standard and in conformity with all
Governmental Requirements, (v) operate or cause to be operated the CCRC Property
in a prudent manner in material compliance with Governmental Requirements
relating thereto and cause all Licenses, permits, certificates of need, and any
other agreements materially necessary for the use and operation of the CCRC
Property remain in effect, (vi) correct or cause to be corrected any deficiency
set forth in any Agency statement of deficiencies, the curing of which is a
condition of continued licensure or for accreditation of the CCRC Property,
(vii) maintain or cause to be maintained sufficient inventory and equipment of
types and quantities at the CCRC Property to enable the Property Related Persons
to operate the CCRC Property adequately and in a manner which will enable the
Borrower to comply with the provisions of the Loan Documents, and (viii)
maintain or cause to be maintained all deposits, including, without limitation,
deposits relating to residents, patients or Resident Agreements in accordance
with customary and prudent business practices and all Governmental Requirements.
 
(c)  Insurance. The Borrower shall ensure that all healthcare providers with
whom the Property Related Persons contract to provide services at the CCRC
Property are insured against claims arising from such services (including,
without limitation, malpractice coverage) with the same limits, if any, as
applicable to the Borrower pursuant to the Loan Documents or otherwise
acceptable to the Lender.
 
(d) Notices. The Borrower shall promptly notify the Lender in writing upon
obtaining knowledge of the occurrence of:
 
(i) the receipt by any Property Related Person of any notice, claim or demand
from any Governmental Authority which alleges that a Property Related Person is
in violation of any of the terms of, or has failed to comply with any material
Governmental Requirement regulating its operation and business, including, but
not limited to, the Health Care Financing Administration or any division
thereof, the Occupational Safety and Health Act and the Environmental Protection
Act;
 
(ii) the actual, threatened or pending (A) revocation, suspension, probation,
restriction, limitation, forfeiture or refusal to renew of any material License,
or (B) the issuance or pending issuance of any material License for a period of
less than twelve (12) months, as a consequence of sanctions imposed by any
Governmental Authority, or (C) the assessment or threatened or pending
assessment, of any civil or criminal penalties by any Governmental Authority or
agent, or any accreditation organization;
 
(iii) any action, including, but not limited to the amendment of any License, or
the issuance of any new License or certification for the CCRC Property, under
which a Property Related Person proposes (A) to develop a new facility or
service, (B) change any existing facility or service, or (C) to eliminate any
existing or proposed service, which action requires the Property Related Person
to seek either a certificate of need approval or exemption from certificate of
need review or which requires amendment of any License or the issuance of any
new License or certificate for the CCRC Property;
 
(iv) any other development in the business or affairs of the Property Related
Persons which could have a Material Adverse Change; or
 
(v) any actual, threatened or pending litigation with respect to the CCRC
Property or the Property Related Persons;
 
in each case describing in detail satisfactory to the Lender in its reasonable
discretion the nature thereof and the action the Borrower proposes to take with
respect thereto.
 
(e) Deficiency Notices. Without implying any limitation on any other provisions
of this Agreement or any of the other Loan Documents, the Borrower will furnish
or cause to be furnished to the Lender reasonably promptly after receipt thereof
copies of all (A) Deficiency Notices, (B) Agency inspection reports, audits,
surveys, investigations, reviews or evaluations, (C) relevant notices and
written communications from any state or any Agency relating to material
adjustments in reimbursement amounts or to rate reviews, modifications of rates,
inflation adjustments, rate agreements or the like, and (D) responses by, or on
behalf of, the Property Related Persons with respect to any of the foregoing.
The Borrower shall or shall cause the Property Related Persons to promptly
commence and diligently pursue the correction of the subject of each Deficiency
Notice, and shall correct the subject of the Deficiency Notice promptly, but in
any event prior to the expiration of any period allowed by the Agency for
correction. The Borrower shall, at the Lender's request, promptly provide from
time to time such cost estimates, reports and other information as the Lender
may require to demonstrate to the Lender's satisfaction that the Property
Related Persons have the financial and other ability to effect the correction
and are taking the actions required by this Section.
 
(f) Census Report and Surveys. To the extent permitted by all laws governing the
privacy and confidentiality of individually identifiable information, the
Borrower will furnish to the Lender promptly following the request of the Lender
reports of the CCRC Property periodic patient or resident census with a
breakdown with respect to the source of payment, licensure survey results,
accreditation survey results and such other information relating to the
operation of the CCRC Property as may reasonably be requested by the Lender from
time to time.
 
(g) Renewal of Agreements. The Borrower will or will cause the Property Related
Persons to take any and all steps necessary to renew all Resident Agreements,
and Operating Agreements and Management Contracts, except to the extent that the
Borrower deems such renewal to be, in the exercise of prudent business judgment,
contrary to the best interests of the Borrower.
 
(h) Financial Statements. The Borrower shall provide Lender the following
financial statements and information on a continuing basis during the term of
the Loan:
 
(i) Within one hundred twenty (120) days after the end of each calendar year,
unaudited financial statements of Borrower and audited financial statements of
Guarantor, prepared by a nationally recognized accounting firm or independent
certified public accountant acceptable to Lender, which statements shall be
prepared in accordance with GAAP, and shall include a balance sheet and
statement of income and expenses for the year then ended. Lender reserves the
right to require, after an Event of Default, annual audited financial statements
of Borrower.
 
(ii) Within thirty (30) days after the end of each calendar month, unaudited
monthly financial statements of the operations of the CCRC Property, prepared in
accordance with GAAP, which statements shall include a balance sheet and
statement of income and expenses for the calendar month then ended, together
with a rent roll/census of the CCRC Property as of the end of such month,
certified by a representative of Borrower to be true and correct to the best of
the representative's knowledge and belief.
 
(iii) Within forty-five (45) days of the end of each calendar quarter, a balance
sheet and statement of income and expenses of Borrower and Guarantor for the
quarter then ended, certified by a representative of Borrower and Guarantor, as
applicable, to be true and correct.
 

--------------------------------------------------------------------------------


 
(iv) The Lender further reserves the right to require such other financial
information of Borrower, Guarantor and/or the CCRC Property in such form and at
such other times (including monthly or more frequently) as Lender shall
reasonably deem necessary, and Borrower agrees promptly to provide or to cause
to be provided, such information to Lender. All financial statements must be in
the form and detail as Lender may from time to time reasonably request.
 
(v) Within forty-five (45) days after the end of each calendar quarter, a
Compliance Certificate in the form of Schedule I attached hereto and certified
by a representative of the Borrower to be true and correct to the best of the
representative's knowledge and belief.
 
(i) Compliance with Healthcare Information Laws. Without limiting the generality
of any other provision of this Agreement including, without limitation, any
other representation or warranty made herein, each of the Property Related
Persons and the CCRC Property is in material compliance with all applicable
statutes, laws, ordinances, rules and regulations of any federal, state or local
governmental authority primarily relating to the confidentiality of patient
healthcare information, including without limitation the Health Insurance
Portability and Accountability Act of 1996, as amended, and the rules and
regulations promulgated thereunder (“HIPAA”) (collectively, “Healthcare
Information Laws”). The Property Related Persons have maintained in all material
respects all records required to be maintained by any governmental agency or
authority or otherwise under the Healthcare Information Laws and there are
presently no material violations of the Healthcare Information Laws. Throughout
the term of the Loan, the Property Related Persons will comply in all material
respects with the Healthcare Information Laws.
 
(j) Replacement Reserve Escrow Account. As additional security for the Loan,
upon request of Lender, Borrower shall establish and maintain a capital repair
reserve (the “Replacement Reserve Escrow Account”) with Lender for payment of
certain non-recurring types of costs and expenses incurred by Borrower for
interior and exterior work to the Facility, including, without limitation,
performance of work to the roofs, chimneys, gutters, downspouts, paving, curbs,
driveways, ramps, balconies, porches, patios, exterior walls, exterior doors and
doorways, floor coverings, windows, elevators and mechanical and HVAC equipment
(collectively, the “Repairs”) provided such costs and expenses are incurred for
repairs (A) not incurred for ordinary wear and tear at the Facility and (B)
categorized under generally accepted accounting principles as a capital expense
and not as an operating expense. Upon Lender's request that the Replacement
Reserve Escrow Account be established and on each and every monthly payment date
thereafter under the Note until the Note is fully paid and performed, Borrower
shall deposit in the Replacement Reserve Escrow Account concurrently with and in
addition to the monthly payment due under the Note a deposit to the Replacement
Reserve Escrow Account in an amount equal to one twelfth (1/12th) of $300 per
Unit at the Facility per annum.
 
All sums in the Replacement Reserve Escrow Account shall be held by Lender in
the Replacement Reserve Escrow Account to pay the costs and expenses of the
Repairs and Lender shall, to the extent funds are available for such purpose in
the Replacement Reserve Escrow Account, disburse to Borrower the amount incurred
and paid by Borrower in performing such Repairs within 10 days following: (A)
the receipt by Lender of a written request from Borrower for disbursement from
the Replacement Reserve Escrow Account and a certification by Borrower that the
applicable item of Repair has been completed; (B) the delivery to Lender of paid
invoices, receipts or other evidence satisfactory to Lender, verifying the cost
and payment of performing the Repairs; (C) for disbursement requests in excess
of $10,000, the delivery to Lender of (1) affidavits, lien waivers or other
evidence reasonably satisfactory to Lender showing that all materialmen,
laborers, subcontractors and any other parties who might or could claim
statutory or common law liens and are furnishing or have furnished material or
labor to the Facility have been paid all amounts due for labor and materials
furnished to the Facility; and (2) a certification from an inspecting architect,
engineer or other consultant reasonably acceptable to Lender (the “Work
Inspector”) describing the completed Repairs and verifying the completion of the
Repairs and the value of the completed Repairs.



--------------------------------------------------------------------------------


 
Lender shall not be required to make advances from the Replacement Reserve
Escrow Account more frequently than once in any 30 day period or in an amount
less than the lesser of $5,000 or the total cost of the Repairs for which the
disbursement is requested. In making any payment from the Replacement Reserve
Escrow Account, Lender shall be entitled to rely on such request from Borrower
without any inquiry into the accuracy, validity or contestability of any such
amount.


The Replacement Reserve Escrow Account shall not, unless otherwise explicitly
required by applicable law, be or be deemed to be escrow or trust funds. The
Replacement Reserve Escrow Account shall be held in a separate account. Interest
on the funds contained in the Replacement Reserve Escrow Account shall be paid
by Lender to Borrower upon payment in full of the Loan.


Upon the occurrence of an Event of Default, Lender may, but shall not be
obligated, to apply at any time the balance then remaining in the Replacement
Reserve Escrow Account against the Loan in whatever order Lender shall
subjectively determine, together with the Make-Whole Breakage Amount arising on
account of such payment. Upon full payment of the Loan in accordance with its
terms or at such earlier time as Lender may elect, the balance of the
Replacement Reserve Escrow Account plus all interest thereon then in Lender's
possession shall be paid over to Borrower and no other party shall have any
right or claim thereto. Lender shall have a perfected security interest in the
Replacement Reserve Escrow Account as additional security to secure payment of
the Note and Borrower shall execute and deliver to Lender such further financing
statements and take such other action as Lender may require to evidence and/or
perfect its security interest in the Replacement Reserve Escrow Account,
including, without limitation, the execution and delivery to Lender of a pledge
and security agreement in form reasonably satisfactory to Lender.


Funds held in the Replacement Reserve Escrow Account are solely for the
protection of Lender and entail no responsibility on Lender's part beyond the
payment of the respective items for which they are held following receipt of
bills, invoices or statements therefor in accordance with the terms hereof and
beyond the allowing of due credit for the sums actually received. Upon
assignment of the Loan by Lender, any funds in the Replacement Reserve Escrow
Account shall be turned over to the assignee and any responsibility of Lender,
as assignor, with respect thereto shall terminate.



--------------------------------------------------------------------------------


 
(k) Management of the CCRC Property. The management of the CCRC Property shall
be by either: (i) Borrower or an entity affiliated with Borrower approved by
Lender for so long as Borrower or said affiliated entity is managing the CCRC
Property in a first class manner; or (ii) a professional property management
company approved by Lender. Such management by an affiliated entity or a
professional property management company shall be pursuant to a written
agreement approved by Lender. Any management agreement shall provide for a
maximum allowable management fee of 5% of gross revenues. In no event shall any
manager be removed or replaced or the terms of any management agreement modified
or amended without the prior written consent of Lender. After an Event of
Default or a default under any management agreement then in effect, which
default is not cured within any applicable grace or cure period, Lender shall
have the right to terminate, or to direct Borrower to terminate, such management
agreement upon 30 days' notice and to retain, or to direct Borrower to retain, a
new management agent approved by Lender. It shall be a condition of Lender's
consent to any management agreement, whether with an affiliate of Borrower or
otherwise, that such manager enter into an agreement with Lender whereby the
manager acknowledges and agrees to the aforesaid rights of Lender and as to such
other matters as Lender may reasonably require.


(l) Net Operating Income Test. Subject to the cure rights set forth below, it
shall be an immediate Event of Default if the Net Operating Income is less than
$1,000,000, to be tested as of the end of each calendar quarter. Borrower may
cure a default under this Section 3.1(n) upon payment to the Lender, within 45
days of the end of the calendar quarter upon which the default occurs, of (i) in
the case of the first such default, (x) $100,000, which amount shall be applied
to reduce the outstanding principal balance of the Note (as defined in the
Security Instrument), in such order as Lender shall determine, and (y) $10,000,
which amount shall be paid to Lender as a waiver fee and shall not be applied to
payment of the Note, and (ii) in the case of the second such default, (x)
$500,000, which amount shall be applied to reduce the outstanding principal
balance of the Note (as defined in the Security Instrument), in such order as
Lender shall determine, and (ii) $20,000, which amount shall be paid to Lender
as a waiver fee and shall not be applied to payment of the Note. No cure shall
be available in the case of the third such default. Borrower will provide Lender
with satisfactory evidence confirming compliance with the provisions of this
Section 3.1(n) within forty-five (45) days after the close of each calendar
quarter in the form of the Compliance Certificate attached hereto as Schedule I.
No Make-Whole Breakage Amount shall be due on account of the payments under this
Section 3.1(l).
 
(m) State Mandated Reserve Account. Borrower shall maintain with Lender at all
times while the Loan is outstanding, the State of Pennsylvania mandated reserve
account (the “State Mandated Reserve Account”) for the CCRC Property.
 
(n) Transfer of License. Borrower shall apply to the State of Pennsylvania to
transfer the current Certificate of Licensure, issued by the Pennsylvania
Department of Health, from ARC Brandywine GP, LLC, the current license holder,
to Borrower and shall provide Lender a copy of the new license upon issuance,
but in any case, no later than June 30, 2006. Such transfer shall not require
the consent of Lender.



--------------------------------------------------------------------------------


 
3.2. Negative Covenants of the Borrower. The Borrower agrees as follows:
 
(a) Licenses. The Borrower will not allow any breach, withdrawal, rating
reduction, restriction, suspension, probation, failure to renew, cancellation,
rescission, termination, lapse or forfeiture of any License, permit, right,
franchise or privilege materially necessary for the ownership or operation of
the CCRC Property for the purposes for which the CCRC Property is intended.
 
(b) Agreements. The Borrower will not allow any breach, withdrawal, restriction,
suspension, probation, failure to renew, cancellation, rescission, termination,
lapse, alteration, forfeiture or modification of any material Operating
Agreements and Management Contracts.
 
(c)  Participation Agreements. Neither the Borrower nor any Property Related
Persons will be a party to a Participation Agreement with respect to the CCRC
Property.
 
(d) Amendments; Terminations. The Borrower will not amend or terminate or agree
to amend or terminate any material License or consent to a waiver of, or waive,
any material provisions thereof or amend or terminate or agree to amend or
terminate, any material Operating Agreements and Management Contracts.
 
EVENTS OF DEFAULT
 
4.1. Events of Default. Each of the following shall be an Event of Default under
the Loan Agreement:
 
(a) Any involuntary, imposed, required, actual, threatened or pending
revocation, suspension, termination, probation, restriction, limitation,
forfeiture or refusal to renew, any License necessary or material to the
operation of the CCRC Property.
 
(b) If the United States Department of Health and Human Services, Office of the
Inspector General, or any federal, state or local Agency brings a claim, demand
or cause of action against a Property Related Person or any shareholders,
partners, members, directors, officers, employees or agents of a Property
Related Person for violation of Section 1128A, 1128C or 1877 of the Social
Security Act (42 U.S.C. §§ 1320a-7a, 1320a-7c and 1395nn), the False Claims Act
(31 U.S.C. § 3729 et seq.), or the Program Fraud Civil Remedies Act of 1986 (31
U.S.C. §3801 et seq.).
 
(c)  The occurrence of a default under Section 3.1(l) of this Healthcare Rider
that is not cured pursuant to the terms set forth in such Section.
 
(e) The occurrence of a default under the Pledge Agreement or Security Agreement
which remains uncured after any applicable notice and cure periods.
 

--------------------------------------------------------------------------------



SCHEDULE I
 
COMPLIANCE CERTIFICATE
Quarterly Net Operating Income Test
 


Guaranty Bank
8333 Douglas Avenue, Suite 1100
Dallas, TX 75225
Attn: Healthcare Finance Lending Division
 

 
RE:
Loan Agreement dated December ___, 2005 (the “Agreement”), by and between ARC
Brandywine, L.P. (the “Borrower”), and Guaranty Bank

 
The undersigned officer of Borrower does hereby certify, to the best of his
knowledge and belief, that for the calendar quarter ending ____________,
20___(the “Calendar Quarter”):
 
1. No Event of Default has occurred or exists except ____________________
___________________________________________.
 
2. The CCRC Property quarterly Net Operating Income was:
 

 
Required:
$1,000,000

 

 
Actual:
$__________

 
3. The financial statements of Borrower and the CCRC Property and the rent
roll/census attached hereto are true and correct. Copies of the financial
statements of Guarantor are attached.


4. Attached hereto are copies of all matters with respect to which Borrower is
required to give Lender notice under Section 3.1(d) of the Healthcare Rider to
the Loan Agreement.


5. Capitalized terms not defined herein shall have the meanings given to such
terms in the Agreement.
 
6. The manner of calculation of the above is attached.
 

       
ARC BRANDYWINE, L.P., a Delaware limited
partnership
 
   
   
    By:  
ARC Brandywine GP, LLC, a Tennessee
limited liability company, its general partner
       
By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


    
EXHIBIT D
 
LEGAL DESCRIPTION
 
CCRC PROPERTY
 
 


 
 
PREMISES A
 
 
ALL THAT CERTAIN LOT OR PIECE OF GROUND SITUATE IN WEST BRANDYWINE TOWNSHIP,
CHESTER COUNTY, PENNSYLVANIA, BOUNDED AND DESCRIBED ACCORDING TO ALTA/ASCM LAND
TITLE SURVEY FOR FREEDOM VILLAGE AT BRANDYWINE, PREPARED BY EDWARD B. WALSH AND
ASSOCIATES, INC., 125 DOWLIN FORGE ROAD, LIONVILLE PROFESSIONAL CENTER, EXTON,
PA, DATED MAY 16, 2005, AS FOLLOWS:
 
 
BEGINNING AT A SPIKE ON THE TITLE LINE IN THE BED OF CALN MEETINGHOUSE ROAD
(T-413), A CORNER OF LANDS NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H.
HAMMELL, HIS WIFE; THENCE EXTENDING ALONG SAID TITLE LINE IN THE BED OF SAID
ROAD THE SIX (6) FOLLOWING COURSES AND DISTANCES: (1) SOUTH 83 DEGREES 00
MINUTES 14 SECONDS EAST 101.67 FEET TO A PK NAIL; (2) SOUTH 81 DEGREES 46
MINUTES 14 SECONDS EAST 160.73 FEET TO A PK NAIL: (3) SOUTH 72 DEGREES 08
MINUTES 14 SECONDS EAST 180.25 FEET TO A PK NAIL; (4) SOUTH 70 DEGREES 14
MINUTES 14 SECONDS EAST 179.80 FEET TO A PK NAIL; (5) SOUTH 69 DEGREES 21
MINUTES 14 SECONDS EAST 295.20 FEET TO A PK NAIL; (6) SOUTH 71 DEGREES 03
MINUTES 57 SECONDS EAST 431.61 FEET TO A SPIKE ON THE LINE DIVIDING EAST
BRANDYWINE AND WEST BRANDYWINE TOWNSHIPS; THENCE EXTENDING THE ALONG SAME,
CROSSING THE SOUTHERLY SIDE OF CALN MEETINGHOUSE ROAD AND ALONG LANDS NOW OR
FORMERLY OF KEVIN AND LYNNE M. SASKA AND JEFFREY S. CHAMBERLAIN, RESPECTIVELY,
SOUTH 00 DEGREES 21 MINUTES 14 SECONDS WEST 609.79 FEET, TO A REBAR IN THE NORTH
LINE OF LANDS NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H. HAMMELL; THENCE
EXTENDING ALONG SAID LANDS THE THREE (3) FOLLOWING COURSES AND DISTANCES: (1)
LEAVING THE TOWNSHIP DIVIDING LINE, SOUTH 85 DEGREES 10 MINUTES 24 SECONDS WEST
15.86 FEET TO A REBAR; (2) SOUTH 04 DEGREES 49 MINUTES 36 SECONDS EAST 174.90
FEET TO AN IRON PIN; (3) SOUTH 85 DEGREES 11 MINUTES 30 SECONDS WEST 1161.31
FEET TO A CORNER OF LANDS NOW OR FORMERLY OF COATESVILLE HOSPITAL CORPORATION;
THENCE EXTENDING ALONG SAME, ALONG LANDS OF PREMISES "B" - TRACT I (AS SHOWN ON
SAID PLAN), AND ALONG LANDS NOW OR FORMERLY OF WILLIAM F. AND DIANE H. HAMMELL,
NORTH 05 DEGREES 30 MINUTES 14 SECONDS WEST, CROSSING A DRAINAGE EASEMENT AND
RECROSSING THE SOUTHERLY SIDE OF CALN MEETINGHOUSE ROAD, 1284.26 FEET TO THE
FIRST MENTIONED POINT AND PLACE OF BEGINNING. CONTAINING: 29.368 ACRES OF LAND,
BE THE SAME MORE OR LESS.
 
 
PREMISES B
 

--------------------------------------------------------------------------------


 
ALL THOSE CERTAIN LOTS OR PIECES OF GROUND SITUATE IN WEST BRANDYWINE TOWNSHIP,
CHESTER COUNTY, PENNSYLVANIA, BOUNDED AND DESCRIBED ACCORDING TO AN ALTA/ASCM
LAND TITLE SURVEY FOR FREEDOM VILLAGE AT BRANDYWINE, PREPARED BY EDWARD B. WALSH
AND ASSOCIATES, INC.,125 DOWLIN FORGE ROAD, LIONVILLE PROFESSIONAL CENTER,
EXTON, PA, DATED MAY 16, 2005, AS FOLLOWS:
 
 
TRACT I
 
 
BEGINNING AT A MAG NAIL SET ON THE TITLE LINE IN THE BED OF REECEVILLE ROAD
(S.R. 4005), THE SOUTHWESTERLY CORNER OF LANDS NOW OR FORMERLY OF JOHN AND MARY
J. MAX; THENCE EXTENDING ALONG SAID LANDS AND CROSSING THE EASTERLY SIDE OF SAID
ROAD, ALONG THE SOUTHERLY SIDE OF A SIGN/GRADING EASEMENT, NORTH 84 DEGREES 48
MINUTES 04 SECONDS EAST CROSSING A MONUMENT AT 30.14 FEET, A TOTAL DISTANCE OF
240.05 FEET TO A POINT 0.60' SOUTHWEST OF A MONUMENT FOUND, A CORNER OF LANDS
NOW OR FORMERLY OF WILLIAM F. HAMMELL AND DIANE H. HAMMELL; THENCE EXTENDING
ALONG SAME, CROSSING A 20 FOOT WIDE WATER EASEMENT, NORTH 84 DEGREES 46 MINUTES
59 SECONDS EAST 509.84 FEET TO A REBAR SET IN THE WEST LINE OF PREMISES A,
HEREINABOVE DESCRIBED; THENCE EXTENDING ALONG SAID LANDS, SOUTH 05 DEGREES 30
MINUTES 14 SECONDS EAST 60.00 FEET TO A REBAR SET, A CORNER OF LANDS NOW OR LATE
OF COATESVILLE HOSPITAL CORPORATION; THENCE EXTENDING ALONG SAID LANDS, THE
FOLLOWING TWO (2) COURSES AND DISTANCES: (1) RECROSSING SAID WATER EASEMENT,
SOUTH 84 DEGREES 46 MINUTES 59 SECONDS WEST 512.44 FEET TO AN IRON PIN; (2)
ALONG THE NORTHERLY SIDE OF A SIGN/GRADING EASEMENT, SOUTH 84 DEGREES 48 MINUTES
04 SECONDS WEST, CROSSING OVER A MAG NAIL SET ON THE EASTERLY SIDE OF PREMISES B
- TRACT II HEREINBELOW DESCRIBED, ALONG THE NORTHERLY LINE OF THE SAME, CROSSING
OVER ANOTHER MAG NAIL SET ON THE EASTERLY SIDE OF SAID REECEVILLE ROAD, 239.05
FEET TO A MAG NAIL SET ON THE TITLE LINE IN THE BED OF SAID ROAD; THENCE
EXTENDING ALONG SAME, NORTH 03 DEGREES 58 MINUTES 08 SECONDS WEST 60.01 FEET TO
THE FIRST MENTIONED POINT AND PLACE OF BEGINNING.
 
 
CONTAINING: 1.034 ACRES OF LAND, BE THE SAME MORE OR LESS.
 
 
TRACT II
 
 
BEGINNING AT A MAG NAIL SET ON THE EASTERN LEGAL RIGHT-OF-WAY LINE OF REECEVILLE
ROAD (S.R. 4005), 40 FEET WIDE AND ON THE SOUTH LINE OF TRACT I, HEREINABOVE
DESCRIBED; THENCE FROM SAID POINT OF BEGINNING, ALONG TRACT I, NORTH 84 DEGREES
48 MINUTES 04 SECONDS EAST 10.00 FEET TO A MAG NAIL SET; THENCE LEAVING SAID
LINE OF TRACT I, ALONG LANDS NOW OR LATE OF WILLIAM D. AND MARY R. HUTTINGER,
THE FOLLOWING TWO (2) COURSES AND DISTANCES: (1) IN A SOUTHERLY DIRECTION, SOUTH
03 DEGREES 58 MINUTES 08 SECONDS EAST 250.00 FEET TO AN IRON PIN; (2) SOUTH 84
DEGREES 48 MINUTES 04 SECONDS WEST 10.00 FEET TO A POINT ON THE EASTERN LEGAL
RIGHT-OF-WAY LINE OF REECEVILLE ROAD (S.R. 4005) 40 FEET WIDE; THENCE CONTINUING
ALONG SAID RIGHT-OF-WAY LINE IN A NORTHERN DIRECTION, NORTH 03 DEGREES 58
MINUTES 08 SECONDS WEST250.00 FEET TO THE POINT AND PLACE OF BEGINNING.
 

--------------------------------------------------------------------------------


 
CONTAINING: 2,500 SQUARE FEET OF LAND, BE THE SAME MORE OR LESS.
 
 
BEING: CHESTER COUNTY TAX PARCEL 29-7-172
 
EXCEPTING THEREOUT AND THEREFROM: ALL THOSE LIFE ESTATE INTERESTS CONVEYED IN
CONDOMINIUM UNITS (FREEDOM VILLAGE AT BRANDYWINE, A CONDOMINIUM) IN VARIOUS
DEEDS OUT OF FREEDOM VILLAGEAT BRANDYWINE LIMITED PARTNERSHIP (DECLARANT).
 

--------------------------------------------------------------------------------



EXHIBIT E
 
Site Plan










 